Exhibit 10.22
132 WEST 31ST STREET BUILDING INVESTORS II, LLC
 
Landlord
 
and
 
MERISEL, INC.
 
 
Tenant
 
 
AGREEMENT OF LEASE
 

  Premises:      The Entire 8th Floor     31 Penn Plaza a/k/a 132 West 31st
Street     New York, New York 10001           Dated:             As of March 28,
2012  

 
 
 

--------------------------------------------------------------------------------

 
Table of Contents
 
1.
Rent 
1

 
2.
Use and Occupancy 
1

 
3.
Term; Fixed Rent 
1

 
4.
Landlord’s Initial Work 
2

 
5.
Maintenance and Repairs 
3

 
6.
Tenant Alterations 
5

 
7.
Building Alterations and Management 
6

 
8.
Landlord’s Services 
6

 
9.
Window Cleaning 
9

 
10.
Requirements of Law, Fire Insurance, Floor Loads 
9

 
11.
Insurance 
10

 
12.
Property Loss, Damage Reimbursement Indemnity 
10

 
13.
Destruction, Fire and Other Casualty 
12

 
14.
Bankruptcy 
13

 
15.
Assignment, Mortgage, Etc 
14

 
16.
Electric Energy 
21

 
17.
Taxes 
23

 
18.
Security Deposit 
25

 
19.
Subordination, Attornment and Notice to Landlord 
27

 
20.
Estoppel Certificate 
29

 
21.
Eminent Domain 
29

 
22.
Access to Premises 
29

 
23.
Vault, Vault Space, Area 
30

 
24.
Occupancy 
30

 
25.
Default 
30

 
26.
Remedies of Landlord and Waiver of Redemption 
32

 
27.
Fees and Expenses 
33

 
28.
No Representations by Landlord 
33

 
29.
End of Term 
34

 
30.
Quiet Enjoyment 
34

 
31.
Failure to Give Possession 
34

 
 
-i-

--------------------------------------------------------------------------------

 
Table of Contents
(continued)
 
32.
No Waiver 
34

 
33.
Waiver of Trial by Jury 
35

 
34.
Inability to Perform 
35

 
35.
Captions 
35

 
36.
Definitions 
35

 
37.
Adjacent Excavation-Shoring 
36

 
38.
Successor and Assigns 
36

 
39.
Late Charge 
36

 
40.
Holdover 
36

 
41.
Notices 
37

 
42.
Broker 
38

 
43.
Miscellaneous Provisions 
38

 
44.
Landlord’s Contribution 
43

 
 

Schedule A   -  Fixed Rent Exhibit A    -  Floor Plan Exhibit B    - 
Intentionally Omitted Exhibit C        -  Rules and Regulations Exhibit D     - 
Landlord’s Initial Work

 
 
-ii-

--------------------------------------------------------------------------------

 
 
AGREEMENT OF LEASE
 
This Agreement of Lease (collectively, as amended from time-to-time, this
“Lease”) is made as of March 28, 2012, between 132 WEST 31ST STREET BUILDING
INVESTORS II, LLC (“Landlord”), a Delaware limited liability company, having an
office c/o Savanna Real Estate Fund, 10 East 53rd Street, 37th Floor, New York,
NY 10022 and MERISEL, INC. (“Tenant”), a Delaware corporation, having an office
at 31 Penn Plaza, a/k/a 132 West 31st Street a/k/a 127 West 30th Street, New
York, New York 10001.
 
WITNESSETH:  Landlord hereby leases to Tenant and Tenant hereby hires from
Landlord the entire 8th floor consisting of approximately 27,109 rentable square
feet, substantially as shown by the hatching on Exhibit A attached hereto (the
“Premises”), in the building known as 31 Penn Plaza a/k/a 132 West 31st Street
a/k/a 127 West 30th Street (the “Building”), in the Borough of Manhattan, City
of New York, for the term to commence on the Commencement Date and to end on the
Expiration Date, as each such term is defined in Section 3(a) of this Lease (or
until such term shall sooner cease and expire as hereinafter provided).  Tenant
agrees to pay Rent in lawful money of the United States which shall be legal
tender in payment of all debts and dues, public and private, at the time of
payment, in equal monthly installments in advance on the first day of each month
during said term, at the office of Landlord or such other place as Landlord may
designate, without any set off or deduction whatsoever (except as expressly
provided in this Lease).  The rentable square footage of the Building and the
Premises have been mutually determined and agreed upon by Landlord and Tenant
for purposes of this Lease, and Landlord makes no representation whatsoever as
to the actual square feet contained in the Premises or the Building or any
portions thereof.
 
In the event that, at the commencement of the term of this Lease, or thereafter,
Tenant shall be in default in the payment of rent or other amounts owed to
Landlord pursuant to the terms of another lease for space in the Building with
Landlord or with Landlord’s predecessor-in–interest (such lease, an “Other
Lease”), Landlord may, at Landlord’s option and without notice to Tenant, add
the amount of such arrears to any monthly installment of rent payable hereunder
and the same shall be payable to Landlord as Additional Charges under this Lease
within ten (10) Business Days of demand therefor.  The definition of Other Lease
shall specifically exclude any lease for space in the Building which has
terminated by its terms.
 
The parties hereto, for themselves, their heirs, distributees, executors,
administrators, legal representatives, successors and assigns, hereby covenant
as follows:
 
1.           Rent.  Tenant shall pay the rent as above and as hereinafter
provided.
 
2.           Use and Occupancy.  Tenant shall use and occupy the Premises for
general, executive and administrative offices, sales, graphic design and
proofing services and lawful uses reasonably incidental thereto.
 
3.           Term; Fixed Rent.
 
(a)           The term of this Lease shall commence on the date hereof (the
“Commencement Date”) and shall end at 11:59 p.m. on December 31, 2022 (the
“Expiration Date”), or on such earlier date upon which the term of this Lease
shall expire or be canceled or terminated pursuant to any of the terms,
conditions or covenants of this Lease or pursuant to law.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           The rental rate per period payable hereunder (sometimes referred
to herein as the “rent”, “Rent”, or “Fixed Rent”) shall commence on January 1,
2013 (the “Rent Commencement Date”) and shall be as set forth in Schedule A
annexed hereto and made a part hereof.  Fixed Rent shall be payable in lawful
money of the United States which shall be legal tender in payment of all debts
and dues, public and private, at the time of payment, in equal monthly
installments in advance on the first day of each month during the term of this
Lease, at the office of Landlord or at such other place as Landlord may
designate in writing, without any offset, reduction, deduction, defense and/or
counterclaim whatsoever.  For purposes of this Lease, the term “Additional
Charges” shall mean all charges, fees and other sums of money (other than Fixed
Rent) as shall be due and payable from time to time by Tenant to Landlord
pursuant to this Lease.  Landlord agrees to invoice Tenant for Additional
Charges on a monthly basis and shall use commercially reasonable efforts to
consolidate all Additional Charges into a single, monthly statement.
 
(c)           Tenant shall pay one month’s Fixed Rent on or before July 1,
2012.  Such payment shall be credited towards the monthly Fixed Rent payment for
January 2013.
 
4.           Landlord’s Initial Work.
 
(a)           Landlord or its designated contractor(s), in accordance with the
provisions of this Article 4, shall perform the work (“Landlord’s Initial Work”)
set forth in the plan attached hereto as Exhibit D and made a part hereof;
provided, however, that Landlord shall have the right to make any changes in
Landlord’s Initial Work required by any governmental department or bureau having
jurisdiction over the Building.  Landlord shall provide Tenant with notice of
any such required changes.  Tenant may not make changes to Landlord’s Initial
Work during Landlord’s performance thereof without Landlord’s approval which
shall not be unreasonably withheld or delayed; however, Tenant shall be
responsible for any additional cost relating to such changes.  Landlord’s
Initial Work shall be performed by Landlord only once, it being understood that
Landlord’s obligation to perform Landlord’s Initial Work is a single,
non-recurring obligation.  Landlord’s Initial Work may be performed by Landlord
simultaneously with Tenant performing Tenant’s Work (as hereinafter
defined).  Landlord and Tenant acknowledge that if Tenant shall request any
upgrades (“Tenant Upgrades”) that exceed the material, design, capacity, finish
and color adopted by Landlord for the Building, such Tenant Upgrades shall be
performed by Landlord at Tenant’s sole cost.  Landlord shall commence Landlord’s
Initial Work on the Commencement Date and shall endeavor to substantially
complete Landlord’s Initial Work within a reasonable time period following the
Commencement Date.
 
(b)           (i)           For purposes of this Lease, the term “Substantial
Completion Date” shall mean the date on which (x) Landlord’s Initial Work is
substantially completed or would have been substantially completed but for any
Tenant’s Delay (as hereinafter defined) it being understood that substantial
completion shall occur notwithstanding the fact that minor details, balancing or
adjustments may not then have been completed, provided that such uncompleted
work shall not materially interfere with Tenant’s use of the Premises and (y)
the Premises are ready for occupancy in all other respects including being broom
clean with all Building plumbing, electrical, heating, air conditioning and
ventilating systems serving the Premises in good working order.  The relocation
of Tenant’s business to the Premises shall be deemed a delivery of the Premises
by Landlord, substantial completion of Landlord’s Initial Work and an acceptance
by Tenant of the Premises, subject to the existence of latent defects and the
completion of any minor punchlist work as reasonably requested in writing by
Tenant.  Landlord shall proceed diligently to complete any such punchlist work.
 
 
-2-

--------------------------------------------------------------------------------

 
 
(ii)           Tenant waives any damages which may result from any delay in the
substantial completion of Landlord’s Initial Work (or any portion thereof) or
the delivery of possession of the Premises on or by any particular date or dates
except as provided hereinabove.
 
(c)           The term “Tenant’s Delay” shall mean any material delay that
Landlord may encounter in commencing or performing Landlord’s Initial Work (or
any portion thereof) or Landlord’s other obligations pursuant to this Article 4
by reason of any act, neglect, failure or omission by Tenant, its agents,
servants, employees, contractors or subcontractors, or in the performance of
Tenant’s obligations under this Article 4 (but subject to Article 31 of this
Lease) including, without limitation, (i) Tenant’s failure to promptly provide
information necessary for Landlord or any contractor to substantially complete
Landlord’s Initial Work or any change by Tenant in Landlord’s Initial Work and
(ii) Tenant’s failure to approve or disapprove of any Tenant Upgrades within
five (5) Business Days of Landlord’s submission to Tenant delineating the cost
of such Tenant Upgrade and the impact, if any, on the Substantial Completion
Date.
 
(d)           Except for Landlord’s Initial Work and Landlord’s Contribution,
Landlord shall have no obligation to pay any money or perform any other work in,
or make any alteration, or improvements to, the Premises or the Building to
ready the Premises or the Building for Tenant’s initial occupancy.
 
(e)           On or about the Substantial Completion Date, Landlord shall
provide Tenant with an ACP-5 certificate for the Premises.  In the event that
asbestos is discovered either during Landlord’s Initial Work or Tenant’s Work,
(i) Landlord shall be responsible, at its sole cost and expense, for any related
cleanup and abatement of such condition, and (ii) all dates in this Lease and in
the letter agreement dated the date hereof and the Sublease Conversion and
Extension Agreement Amendment dated the date hereof, including, but not limited
to, the Substantial Completion Date, the Retained Premises Surrender Date (as
such term is defined in that certain letter agreement dated the date hereof
between Landlord and Tenant), the Rent Commencement Date and the dates of
subsequent Fixed Rent increases, as described in Schedule A, but excluding the
Termination Fee (as such term is defined in that certain letter agreement dated
the date hereof between Landlord and Tenant) shall be frozen during the asbestos
abatement period.  Upon certification by Landlord’s consultant that the asbestos
has been abated, Landlord and Tenant will execute a letter setting forth the
revised dates, which shall be the original dates plus the time elapsed between
identification of the asbestos issue and the certification that such asbestos
has been abated.
 
 
-3-

--------------------------------------------------------------------------------

 
 
5.           Maintenance and Repairs.  (a)  Tenant shall, throughout the term of
this Lease, take good care of the Premises and the fixtures and appurtenances
therein.  Tenant shall be responsible for all damage or injury to the Premises
or any other part of the Building and the systems and equipment thereof, whether
requiring structural or nonstructural repairs caused by or resulting from the
negligence or willful misconduct of Tenant, Tenant’s subtenants, agents,
employees, invitees or licensees, or which arise out of any work, labor, service
or equipment done for or supplied to Tenant or any subtenant or arising out of
the installation, use or operation of the property or equipment of Tenant or any
subtenant.  Tenant shall also repair all damage to the Building and the Premises
caused by the moving of Tenant’s fixtures, furniture and equipment.  Tenant
shall promptly make, at Tenant’s expense, all repairs in and to the Premises for
which Tenant is responsible, using only the contractor for the trade or trades
in question, selected from a list of at least three contractors per trade
submitted by Landlord or other reputable contractor approved by Landlord,
provided, that such contractors submitted or approved by Landlord shall charge
market rates on industry standard terms and conditions.  Any other repairs in or
to the Building or the facilities and systems thereof for which Tenant is
responsible shall, if Tenant fails to begin making such repairs within five (5)
Business Days of written notice, be performed by Landlord at the Tenant’s
expense, at commercially reasonable and competitive charges (except for
emergency repairs, for which no notice shall be required).  Landlord shall
maintain in good working order and repair the exterior and the structural
portions of the Building, including the structural portions of its Premises, and
the public portions of the Building interior and the Building plumbing,
electrical, heating, air conditioning and ventilating systems serving the
Premises and shall be responsible for repair of any damage to the Premises for
which Tenant would otherwise be responsible if caused by the willful acts or
gross negligence of Landlord or its agents or contractors.  Tenant agrees to
give prompt notice of any defective condition in the Premises of which Tenant
becomes aware for which Landlord may be responsible hereunder.  Except as
expressly set forth in this Lease, there shall be no allowance to Tenant for
diminution of rental value and no liability on the part of Landlord by reason of
inconvenience, annoyance or injury to business arising from Landlord or others
making repairs, alterations, additions or improvements in or to any portion of
the Building or the Premises or in and to the fixtures, appurtenances or
equipment thereof.  Except as expressly set forth in this Lease, it is
specifically agreed that Tenant shall not be entitled to any setoff or reduction
of rent by reason of any failure of Landlord to comply with the covenants of
this Lease.  Tenant agrees that Tenant’s sole remedies at law in such instance
will be (a) by way of an action for damages for breach of contract or (b)
causing such repairs to be made at Landlord’s expense.  The provisions of this
Article 5 shall not apply in the case of fire or other casualty which are dealt
with in Article 13 hereof.
 
(b)           Landlord shall use reasonable efforts to perform any work under
this Lease expeditiously and in a manner designed to minimize interference with
Tenant’s normal business operations in the Premises; and, except in the case of
emergency, upon reasonable notice to Tenant; provided, however, that in no event
shall Landlord be obligated to perform any such work on an overtime basis.  Upon
the completion of any such work by Landlord as provided in this Article 5, the
rentable area of any floor of the Premises shall not have been reduced except to
a de minimis extent unless required by law, and Landlord agrees to repair, at
its expense, any damage to the Premises resulting from such work to the
condition existing immediately prior to the performance thereof.
 
 
-4-

--------------------------------------------------------------------------------

 
 
If Landlord fails to make any repair or provide any service Landlord is
obligated to provide under this Lease and as a result thereof, Tenant shall not
be able to use all or substantially all of the Premises for a period of five (5)
consecutive Business Days or more after notice thereof to Landlord, then Tenant
shall be entitled to an abatement of rent with respect to the Fixed Rent and
Additional Charges allocable to such portion of the Premises which is not usable
for each day after said five (5) consecutive Business Day period that the
Premises is not usable until the repair is substantially completed or services
are substantially restored by Landlord.
 
6.           Tenant Alterations.  Tenant shall make no changes in or to the
Premises of any nature without Landlord’s prior written consent (and which
consent shall not be required for purely decorative alterations such as
painting, wall coverings and floor coverings which do not require the
preparation and filing of plans to obtain a building permit).  Notwithstanding
the foregoing, Landlord shall not unreasonably withhold, delay or condition its
consent to alterations so long as such alterations (i) are non-structural and do
not affect the exterior of the Building, utility services or plumbing and
electrical lines or other Building systems, (ii) are performed only by
Landlord’s designated contractors or by contractors reasonably approved by
Landlord to perform such alterations, (iii) affect only the Premises and are not
visible from outside of the Premises or the Building, (iv) do not affect the
Certificate of Occupancy issued for the Building or the Premises, (v) are
consistent with the design, construction and equipment of the Building, (vi) do
not adversely affect or increase the cost of any service furnished by Landlord
to Tenant or to any other tenant of the Building, (vii) do not violate or
adversely affect any landmark designation affecting the Building (including,
without limitation, insuring conformance with the Secretary of Interior’s
Standards for Rehabilitation as interpreted by the State Historic Preservation
Office and the National Park Service and any and all New York City landmark
regulations), and (viii) do not violate any laws or cause the Premises or the
Building to be non-compliant with any laws.  Tenant shall, before making any
alterations, additions, installations or improvements, at its expense, obtain
all permits, approvals and certificates required by any governmental or
quasi-governmental bodies and (upon completion) certificates of final approval
thereof and shall deliver promptly duplicates of all such permits, approvals and
certificates to Landlord and Tenant agrees to carry and will cause Tenant’s
contractors and sub-contractors to carry such workman’s compensation, general
liability, personal and property damage insurance as Landlord may reasonably
require.  If any mechanic’s lien is filed against the Premises, or the Building
of which the same forms a part, for work claimed to have been done for, or
materials furnished to, Tenant, whether or not done pursuant to this article,
the same shall be discharged by Tenant within thirty days thereafter, at
Tenant’s expense, by payment or filing the bond which may be required by
law.  All fixtures and all paneling, partitions, railings and like
installations, installed in the Premises at any time, either by Tenant or by
Landlord on Tenant’s behalf, shall, upon installation, become the property of
Landlord and shall remain upon and be surrendered with the Premises unless
Landlord, by notice to Tenant, given at the time Landlord consents to such
alteration, elects to relinquish Landlord’s right thereto and to have them
removed by Tenant, in which event the same shall be removed from the Premises by
Tenant prior to the expiration of the Lease, at Tenant’s expense, provided that
Tenant’s obligation to remove shall not extend to Landlord’s Initial Work or
Tenant’s Work (as hereinafter defined).  Nothing in this Article shall be
construed to give Landlord title to or to prevent Tenant’s removal of trade
fixtures, moveable office furniture and equipment, but upon removal of any such
from the Premises or upon removal of other installations as may be required by
Landlord, Tenant shall immediately and at its expense, repair and restore the
Premises to the condition existing prior to installation and repair any damage
to the Premises or the Building due to such removal.  All property required to
be removed by Tenant at the end of the term remaining in the Premises after
Tenant’s removal shall be deemed abandoned and may, at the election of Landlord,
either be retained as Landlord’s property or may be removed from the Premises by
Landlord, at Tenant’s expense.  Tenant shall pay to Landlord or its designee,
within ten (10) Business Days after demand, all reasonable out-of-pocket costs
actually incurred by Landlord in connection with any alterations, including
costs incurred in connection with (a) Landlord’s cost to review the alterations
(including review of requests for approval thereof) and (b) the provision of
Building personnel during the performance of any alteration required by trade
union policy to operate elevators or otherwise to facilitate Tenant’s
alterations.
 
 
-5-

--------------------------------------------------------------------------------

 
 
7.           Building Alterations and Management.  Landlord shall have the right
at any time without the same constituting an eviction and without incurring
liability to Tenant therefor to change the arrangement and/or location of public
entrances, passageways, doors, doorways, corridors, elevators, stairs, toilets
or other public areas of the Building and to change the name, number or
designation by which the Building may be known so long as Landlord’s alterations
do not permanently affect Tenant’s access to the Premises or permitted use under
this Lease; provided, that Tenant shall continuously have access to the Premises
24 hours a day/seven days a week.  There shall be no allowance to Tenant for
diminution of rental value and no liability on the part of Landlord by reason of
inconvenience, annoyance or injury to business arising from Landlord or other
Tenants making any repairs in the Building or any such alterations, additions
and improvements.  Furthermore, Tenant shall not have any claim against Landlord
by reason of Landlord’s imposition of such controls of the manner of access to
the Building by Tenant’s social or business visitors as the Landlord may deem
necessary for the security of the Building and its occupants.  The provisions of
Article 5(b) shall be applicable to work performed by Landlord pursuant to this
Article 7.
 
8.           Landlord’s Services.  As long as this Lease remains in full force
and effect, Landlord shall provide Tenant with the following services without
additional charge (except as indicated):
 
(a)           Landlord shall provide cool and tempered air (“air-conditioning”)
at reasonable temperatures, pressures and degrees of humidity and in reasonable
volumes and velocities at suitable locations from May 15 through October 15 (the
“Cooling Season”).  As used herein, the term “Business Days” shall mean all days
except (i) Saturdays, (ii) Sundays and (iii) the following holidays
(“Holidays”):  New Year’s Day, Martin Luther King Day, President’s Day, Memorial
Day, Independence Day, Labor Day, Thanksgiving, the day following Thanksgiving,
Christmas and any other days which shall be either (x) observed by the federal
or state governments as legal holidays or (y) designated as a holiday by the
applicable Building Service Union Employee Service contract or by the applicable
Operating Engineers contract.  Landlord shall, at Landlord’s expense, provide
heating to the Premises at reasonable temperatures during  from 8:00 a.m. to
6:00 p.m. (“Business Hours”) on Business Days from October 16 through May 14 and
shall, at its expense, provide adequate ventilation to the Premises at all times
it is required to provide air-conditioning or heating.  Landlord shall deliver
the air handling units in good working order on the Commencement Date.  Tenant
shall pay Landlord, as Additional Charges, the cost of all electricity used for
the Premises to supply air-conditioning which shall be measured by a
sub-meter(s) installed by Landlord at Landlord’s expense.  Throughout the term
of this Lease, it shall be Tenant’s exclusive responsibility to purchase a
standard air conditioning maintenance contract to maintain or repair the air
handling units as necessary to keep same in working order which maintenance
contract shall be subject to Landlord’s prior written approval; provided, that
Landlord shall be responsible for maintenance or repair costs which exceed
$10,000 in the aggregate per annum and the cost to replace an entire unit should
Landlord determine that such replacement is necessary.
 
 
-6-

--------------------------------------------------------------------------------

 
 
(b)           If Tenant requires heating services during hours other than
Business Hours on Business Days on an hourly basis, Landlord shall furnish such
services initially at a rate of One Hundred and Seventy Five Dollars ($175.00)
(subject to increase as set forth herein) per hour per unit of service to Tenant
at Tenant’s expense (minimum 4 hours during non-Business Hours or on
non-Business Days).  For example, if Tenant requires heating services for an
additional three (3) hours after 6:00 p.m. on a Business Day, Landlord shall
bill for such services in the total amount of $175 x 4 hours = $700.  If Tenant
requires heating services for three (3) hours on a non-Business Day, Landlord
shall bill for such services in the total amount of $175 x 4 hours (because 4
hours is the minimum) = $700.  On the three (3) year anniversary of the
Commencement Date through the Expiration Date, the rate of such overtime heating
services shall be reset to the Building’s then-standard rate.
 
(c)           Landlord shall not be responsible for any failure to supply
air-conditioning at reasonable temperatures, pressures or degrees of humidity or
in reasonable volumes or velocities in any room or other area of the Premises by
reason of any machinery or equipment installed therein by Tenant.  Tenant agrees
to cooperate fully with Landlord at all times and to abide by all regulations
and requirements which Landlord may reasonably prescribe for the proper
functioning and protection of said air-conditioning system.
 
(d)           (i)           Tenant, at Tenant’s sole cost and expense, will
cause the Premises to be cleaned in accordance with comparable office leases in
midtown Manhattan.  Landlord, at Landlord’s sole cost and expense, shall cause
all public stairwells and common areas to be cleaned in a consistent manner to
that of other similar quality buildings.  If, in Landlord’s reasonable
determination, Tenant fails to comply with cleaning specifications required
under this Lease, Landlord may cause the Premises to be cleaned in accordance
with such cleaning specifications and Tenant shall pay to Landlord as Additional
Charges (within ten (10) Business Days after demand therefor) the reasonable
costs incurred by Landlord including, without limitation, the costs of cleaning
any portion of the Premises used for the preparation, dispensing or consumption
of food or beverages and the removal of any of Tenant’s refuse and rubbish from
the Premises or Building.
 
(ii)           All cleaning required under the cleaning specifications set forth
herein shall be provided by Tenant in accordance with comparable office leases
in Manhattan and in accordance with all applicable labor laws without disrupting
labor harmony within the Building.  If Tenant shall utilize Landlord’s cleaning
contractor to clean the Premises, Landlord’s cleaning contractor and their
employees shall have access to the Premises at all times after 5:30 P.M. and
before 8:00 A.M. and shall have the right to use, without charge therefor, all
light, power and water in the Premises reasonably required to clean the Premises
as required under this Article.  Tenant shall comply with any rules Landlord
and/or its cleaning contractor and/or any consultant to Landlord may establish
regarding the management and recycling of solid waste, as may be necessary for
Landlord to comply with any applicable legal requirements.
 
 
-7-

--------------------------------------------------------------------------------

 
 
(e)           Landlord, at its expense, shall furnish adequate water to the
floor on which the Premises are located for drinking, lavatory and cleaning
purposes.  If Tenant uses water for any other purpose or in unreasonable
quantities, Landlord may install, at Tenant’s sole cost and expense, meters to
measure Tenant’s consumption of water for such other purposes, and the cost of
maintaining such meters shall be paid by Tenant.  Tenant shall reimburse
Landlord for the quantities of water shown on such meters and Landlord’s
reasonable charge for the production of any hot water, on demand.
 
(f)           Subject to the terms of this Lease (including, without limitation,
Section 8(h) hereof), throughout the term, Landlord shall make (i) all passenger
elevators in the elevator bank serving the Premises available from the lobby to
service the Premises during Business Hours on Business Days and (ii) at least
one passenger elevator in the elevator bank serving the Premises available from
the lobby to service the Premises at all other times.  Throughout the term of
this Lease and subject to such rules and regulations of Landlord as may from
time to time be in effect, Tenant shall be entitled, during Business Hours on
Business Days, to use the freight elevators serving the Premises on a
first-come, first serve basis in common with Landlord and the other tenants of
the Building.  If Tenant shall require the use of the Building’s freight
elevators at times other than Business Hours on Business Days, Landlord shall
provide the same for the use of Tenant on a first-come, first-serve scheduled
basis with Landlord and the other tenants or occupants of the Building, provided
Tenant gives Landlord reasonable notice of the time and use of such elevators
and Tenant pays, as Additional Charges within ten (10) Business Days after
demand, for each freight elevator an amount equal to Landlord’s Building
standard hourly charge therefor which currently is $105.00 per hour (minimum 2
hour increments during Business Hours and Business Days and 4 hour increments at
all other times).  During its initial move-in into the Premises, Tenant shall
have the right to (i) use one (1) freight elevator on a non-exclusive,
first-come, first serve basis during Business Hours and (ii) use up to sixteen
(16) hours of overtime freight (subject to minimum increments) for other
elevators at no cost or expense.
 
(g)           Landlord may, from time to time, offer a messenger center at the
Building for ordinary office messenger services which may be used by tenants at
the Building.  Tenant acknowledges that Tenant is free to use any messenger
service of its choice, but use of the Building’s messenger center shall be
subject to any rules and regulations now or hereafter established by Landlord
(including, without limitation, payment of an amount equal to Landlord’s
standard charge therefor).
 
(h)           Notwithstanding anything in the foregoing to the contrary,
Landlord reserves right to stop services of the heating, elevators, plumbing,
air-conditioning, electric, power systems or cleaning or other services, if any,
when necessary by reason of accident or for repairs, alterations, replacements
or improvements necessary or desirable in the judgment of Landlord for as long
as may be reasonably required by reason thereof, except that Landlord shall
provide at least one passenger elevator to service the Premises at all
times.  If such service interruption (i) is with respect to heat, ventilation or
air conditioning, electric or elevator service, (ii) is caused solely as a
result of Landlord’s gross negligence or willful misconduct (as opposed to force
majeure) and (iii) Tenant is prevented from using or entering the Premises and
conducting its business operations for longer than five (5) Business Days,
Tenant shall be entitled to an abatement of Fixed Rent of one (1) day for each
day such service interruption continues beyond such five (5) Business Day
period.  Tenant’s right to a rent abatement as set forth in this Section 8(h)
shall not require Tenant to waive its right to bring suit for constructive
eviction as a result of Landlord failure to provide services in the condition
required by this Lease.  The exercise of any such right to rent abatement or the
fact of occurrence of any such failure by Landlord shall not (a) constitute an
actual or constructive eviction, in whole or in part, (b) entitle Tenant to any
other compensation, abatement or diminution of Fixed Rent, (c) relieve Tenant
from any of its obligations under this Lease or (d) impose any liability upon
Landlord by reason of inconvenience to Tenant, or interruption of Tenant’s
business, or otherwise.
 
 
-8-

--------------------------------------------------------------------------------

 
 
9.           Window Cleaning.  Tenant will not clean nor require, permit, suffer
or allow any window in the Premises to be cleaned from the outside in violation
of Section 202 of the Labor Law or any applicable law or of the Rules of the
Board of Standards and Appeals, or of any other Board or body having or
asserting jurisdiction.  Landlord shall cause the exterior windows of the
Premises to be cleaned in accordance with ordinary commercial standards twice
annually during the term of this Lease.  At Tenant’s option, and at Tenant’s
sole cost and expense, Tenant may procure additional exterior window cleaning
services from Landlord’s designated contractor at any time during the term of
this Lease.
 
10.           Requirements of Law, Fire Insurance, Floor Loads.  Prior to the
Commencement Date, if Tenant is then in possession, and at all times thereafter,
Tenant, at Tenant’s sole cost and expense, shall promptly comply with all
present and future laws, orders and regulations of all state, federal, municipal
and local governments, departments, commissions and boards and any direction of
any public officer pursuant to law, and all orders, rules and regulations of the
New York Board of Fire Underwriters, Insurance Services Office, or any similar
body which shall impose any violation, order or duty upon Landlord or Tenant
with respect to the Premises, which arises out of Tenant’s use or manner of use
thereof, (including Tenant’s permitted use) or, with respect to the Building if
arising out of Tenant’s use or manner of use of the Premises or the Building
(including the use permitted under the Lease), provided, that Tenant shall not
be responsible for ensuring that the Premises are in compliance with the
American Disabilities Act and its implementing rules and regulations.  Nothing
herein shall require Tenant to make structural repairs or alterations unless
Tenant has, by its manner of use of the Premises or method of operation therein,
violated any such laws, ordinances, orders, rules, regulations or requirements
with respect thereto.  Tenant may, after securing Landlord to Landlord’s
satisfaction against all damages, interest, penalties and expenses, including,
but not limited to, reasonable attorney’s fees, by cash deposit or by surety
bond in an amount and in a company satisfactory to Landlord, contest and appeal
any such laws, ordinances, orders, rules, regulations or requirements provided
same is done with all reasonable promptness and provided such appeal shall not
subject Landlord to prosecution for a criminal offense or constitute a default
under any lease or mortgage under which Landlord may be obligated, or cause the
Premises or any part thereof to be condemned or vacated.  Tenant shall not do or
permit any act or thing to be done in or to the Premises which is contrary to
law, or which will invalidate or be in conflict with public liability, fire or
other policies of insurance at any time carried by or for the benefit of
Landlord with respect to the Premises or the Building of which the Premises form
a part, or which shall or might subject Landlord to any liability or
responsibility to any person or for property damage.  Tenant shall not keep
anything in the Premises except as now or hereafter permitted by the Fire
Department, Board of Fire Underwriters, Fire Insurance Rating Organization or
other authority having jurisdiction, and then only in such manner and such
quantity so as not to increase the rate for fire insurance applicable to the
Building, nor use the Premises in a manner which will increase the insurance
rate for the Building or any property located therein over that in effect prior
to the commencement of Tenant’s occupancy.  Tenant shall pay all costs,
expenses, fines, penalties, or damages, which may be imposed upon Landlord by
reason of Tenant’s failure to comply with the provisions of this article and if
by reason of such failure the fire insurance rate shall, at the beginning of
this Lease or at any time thereafter, be higher than it otherwise would be, then
Tenant shall reimburse Landlord, as Additional Charges hereunder, for that
portion of all fire insurance premiums thereafter paid by Landlord which shall
have been charged because of such failure by Tenant.  In any action or
proceeding wherein Landlord and Tenant are parties, a schedule or “make-up” of
rate for the Building or Premises issued by the New York Fire Insurance
Exchange, or other body making fire insurance rates applicable to said Premises
shall be conclusive evidence of the facts therein stated and of the several
items and charges in the fire insurance rates then applicable to said
Premises.  Tenant shall not place a load upon any floor of the Premises
exceeding the floor load per square floor area which it was designed to carry
and which is allowed by law.  Landlord reserves the right to prescribe the
weight and position of all safes, business machines and mechanical
equipment.  Such installations shall be placed and maintained by Tenant, at
Tenant’s expense, in settings sufficient, in Landlord’s reasonable judgment, to
absorb and prevent vibration, noise and annoyance.
 
 
-9-

--------------------------------------------------------------------------------

 
 
11.           Insurance.  Landlord or its agents shall not be liable for any
damage to property of Tenant or of others entrusted to employees of the
Building, nor for loss of or damage to any property of Tenant by theft or
otherwise, nor for any injury or damage to persons or property resulting from
any cause of whatsoever nature, unless caused by or due to the gross negligence
or willful misconduct of Landlord, its agents, servants, or employees.  Landlord
or its agents will not be liable for any such damage caused by other tenants or
persons in, upon or about said Building or caused by operations in construction
of any private, public or quasi-public work.  If at any time any windows of the
Premises are, if required by law,  temporarily or permanently closed, darkened
or bricked up Landlord shall not be liable for any damage Tenant may sustain
thereby and Tenant shall not be entitled to any compensation therefor nor
abatement or diminution of rent nor shall the same release Tenant from its
obligations hereunder nor constitute an eviction.  Tenant shall indemnify and
save harmless Landlord against and from all liabilities, obligations, damages,
penalties, claims, costs and expenses for which Landlord shall not be reimbursed
by insurance, including reasonable attorneys fees, paid, suffered or incurred as
a result of any breach by Tenant, Tenant’s agents, contractors, employees,
invitees, or licensees, of any covenant or condition of this Lease, or the
negligence or willful misconduct of the Tenant, Tenant’s agents, contractors,
employees, invitees or licensees.  Tenant’s liability under this Lease extends
to the acts and omissions of any sub-tenant, and any agent, contractor,
employee, invitee or licensee of any sub-tenant.  In case any action or
proceeding is brought against Landlord by reason of any such claim, Tenant, upon
written notice from Landlord, will, at Tenant’s expense, resist or defend such
action or proceeding by counsel approved by Landlord in writing, such approval
not to be unreasonably withheld, subject, however, to any rights of Tenant’s
insurance carrier to designate counsel.
 
 
-10-

--------------------------------------------------------------------------------

 
 
12.           Property Loss, Damage Reimbursement Indemnity.
 
(a)           Tenant shall at its own cost and expense at all times during the
term of this Lease maintain in force and effect, the following insurance, in
blanket form or otherwise, with reputable and independent insurers admitted and
licensed to do business in New York in amounts required by Landlord:
 
(i)           Property insurance written on a special form (including fire
insurance) on leasehold improvements and on all personal property in the
Premises or used in connection therewith including, without limitation, Tenant’s
improvements, decorations, fixtures, furniture, stock and other contents) in an
amount not less than the replacement cost thereof;
 
(ii)           Business interruption insurance in such amounts as will reimburse
Tenant for sums sufficient for Tenant to meet its Rent obligations under this
Lease for a period of twelve (12) months, attributable to all covered perils and
casualties commonly insured against on a special form policy;
 
(iii)           Commercial General liability insurance, including Products
Liability insurance, at a $1,000,000 per occurrence and $2,000,000 aggregate
limits, for bodily injury and property damage, including all standard Broad Form
Comprehensive General Liability coverages (as covered on an ISO approved
form).  The Fire Legal Liability limit shall not be less than $250,000.00;
 
(iv)           Umbrella Liability insurance at a $10,000,000 limit per
occurrence and in the aggregate subject to a $10,000 Self Insured Retention,
providing excess coverage over the Commercial General Liability policy.
 
(v)           Statutory workers compensation insurance covering Tenant’s
employees with employer’s liability limits of not less than the statutory limit;
and
 
(vi)           All other insurance reasonably necessary for the conduct of
Tenant’s business.
 
(b)           Tenant’s commercial general liability insurance policies shall
include Landlord, its managing agent and their respective officers, partners,
shareholders, directors, agents, employees and any owned, controlled,
affiliated, subsidiary company or corporation now existing or hereinafter
constituted, as their interest may appear as an additional insured and, except
for business interruption policies, shall also name any mortgagee or lessor of
the Building as a loss payee.  Landlord acknowledges that Tenant currently
maintains policies in connection with an Other Lease.  Certificates showing
coverage of the Premises shall be submitted to Landlord prior to the
Commencement Date and replacement certificates at least five (5) days prior to
the expiration of the existing policies.  All insurance policies shall be issued
by companies licensed to do business in New York State, with an A.M. Best rating
of not less than A-X, and all such policies shall provide that the insurer will
not cancel said policies without endeavoring to first give Landlord ten (10)
days prior written notice.
 
 
-11-

--------------------------------------------------------------------------------

 
 
(c)           In the event of the failure of Tenant to procure or pay for any
insurance required by the terms of this Lease, then Landlord may, without
further notice to Tenant and in addition to any other remedies it may have,
procure the same and pay the premiums therefor; and any sums expended by
Landlord for this purpose shall be and become due and payable to Landlord as
Additional Charges and shall be paid to within ten (10) Business Days of demand
therefor.
 
(d)           Landlord may from time to time require that the amount of the
insurance to be maintained by Tenant under this Article be increased to the
amount which is then customarily required by prudent Landlords of similar office
buildings in midtown Manhattan.
 
13.           Destruction, Fire and Other Casualty.  (a)  If the Premises or any
part thereof shall be damaged by fire or other casualty, Tenant shall give
immediate notice thereof to Landlord and this Lease shall continue in full force
and effect except as hereinafter set forth.  (b) If the Premises are partially
damaged or rendered partially unusable by fire or other casualty, the damages
thereto shall be repaired by and at the expense of Landlord and the rent and
other items of Additional Charges, until such repair shall be substantially
completed, shall be apportioned from the day following the casualty according to
the part of the Premises which is usable.  (c) If the Premises are totally
damaged or rendered substantially unusable by fire or other casualty or Tenant
is denied access to the Premises, then the rent and other items of Additional
Charges as hereinafter expressly provided shall be proportionately paid up to
the time of the casualty and thenceforth shall cease until the date when the
Premises shall have been repaired and restored by Landlord (or sooner reoccupied
in part by Tenant then rent shall be apportioned as provided in subsection (b)
above), subject to Landlord’s right to elect not to restore the same as
hereinafter provided.  (d) If the Premises are rendered wholly unusable or
Tenant is denied access to the Premises (whether or not Landlord shall decide to
demolish it or to rebuild it), then in any of such events, Landlord or Tenant
may elect to terminate this Lease by written notice to the other Party, given
within 90 days after such fire or casualty, specifying a date for the expiration
of the Lease, which date shall not be more than 60 days after the giving of such
notice, and upon the date specified in such notice the term of this Lease shall
expire as fully and completely as if such date were the date set forth above for
the termination of this Lease and Tenant shall forthwith quit, surrender and
vacate the Premises without prejudice however, to Landlord’s rights and remedies
against Tenant under the Lease provisions in effect prior to such fire or
casualty which rendered the Premises substantially unusable or denied access to
the Premises, and any rent owing shall be paid up to such date of the fire or
casualty and any payments of rent made by Tenant which were on account of any
period subsequent to such date shall be returned to Tenant.  Unless Landlord
shall serve a termination notice as provided for herein, Landlord shall make the
repairs and restorations under the conditions of (b) and (c) hereof, with all
reasonable expedition, subject to reasonable delays due to adjustment of
insurance claims, labor troubles and causes beyond Landlord’s control.  After
any such casualty, Tenant shall cooperate with Landlord’s restoration by
removing from the Premises as promptly as reasonably possible, all of Tenant’s
salvageable inventory and moveable equipment, furniture, and other
property.  Unless the Lease has been terminated as provided above, Tenant’s
liability for rent shall resume ten (10) Business Days after written notice from
Landlord that the Premises are substantially ready for Tenant to resume
operations at the Premises in substantially the same manner prior to any such
event.  (e) Nothing contained hereinabove shall relieve Tenant from liability
that may exist as a result of damage from fire or other
casualty.  Notwithstanding the foregoing, including Landlord’s obligation to
restore under subparagraph (b) above, each party shall look first to any
insurance in its favor before making any claim against the other party for
recovery for loss or damage resulting from fire or other casualty, and to the
extent that such insurance is in force and collectible and to the extent
permitted by law, Landlord and Tenant each hereby releases and waives all right
of recovery with respect to subparagraphs (b), (d), and (e) above, against the
other or any one claiming through or under each of them by way of subrogation or
otherwise.  The release and waiver herein referred to shall be deemed to include
any loss or damage to the Premises and/or to any personal property, equipment,
trade fixtures, goods and merchandise located therein.  The foregoing release
and waiver shall be in force only if both releasors’ insurance policies contain
a clause providing that such a release or waiver shall not invalidate the
insurance.  Tenant acknowledges that Landlord will not carry insurance on
Tenant’s furniture and/or furnishings or any fixtures or equipment,
improvements, or appurtenances removable by Tenant and agrees that Landlord will
not be obligated to repair any damage thereto or replace the same.  (f) Tenant
hereby waives the provisions of Section 227 of the Real Property Law and agrees
that the provisions of this article shall govern and control in lieu
thereof.  (g) If neither Party elects to terminate this Lease in accordance with
the provisions of this Article 13, Landlord shall notify Tenant of Landlord’s
good faith estimate of the period necessary for Landlord to perform Landlord’s
restoration work or restore Tenant’s access to the Premises.  If the estimated
time by Landlord to perform Landlord’s restoration work or to restore Tenant’s
access to the Premises is more than nine (9) months after the occurrence of such
fire or other casualty, Tenant shall have the option, within thirty (30) days
after such notice is received by Tenant, to elect by notice to Landlord to
terminate this Lease on a date not less than ten (10) nor more than thirty (30)
days after the date Tenant’s notice is given.  If Tenant does not elect to
terminate this Lease in accordance with the provisions of this Article 13(g) and
Landlord shall not have restored the Premises or Tenant’s access to the Premises
within nine (9) months after the date of such fire or other casualty, or within
a period after such date not exceeding eighteen (18) months as shall equal the
aggregate period Landlord may have been delayed in doing so by reasons of Force
Majeure (as defined herein), then, and in such event, Tenant may elect to
terminate this Lease upon giving written notice to Landlord within thirty (30)
days after the end of such nine (9) month period, as the same may be extended in
accordance with the provisions hereof, and the  term of this Lease shall expire
on the date set forth therein which shall not be less than thirty (30) days
after the date such notice is given (the “Cancellation Date”) provided that
Landlord does not substantially complete the required repairs or restore access
prior to the Cancellation Date.
 
 
-12-

--------------------------------------------------------------------------------

 
 
14.           Bankruptcy.  Anything elsewhere in this Lease to the contrary
notwithstanding, this Lease may be cancelled by Landlord by the sending of a
written notice to Tenant within a reasonable time after the happening of any one
or more of the following events:  (1) the commencement of a case in bankruptcy
or under the laws of any state by Tenant as the debtor; or (2) the making by
Tenant of an assignment or any other arrangement for the benefit of creditors
under any state statute or (3) the entry of an order against Tenant of the kind
referred to in Article 43(j)(iv) hereof which shall remain unvacated or unstayed
for the periods referred to therein.  Neither Tenant nor any person claiming
through or under Tenant, or by reason of any statute or order of court, shall
thereafter be entitled to possession of the Premises demised but shall forthwith
quit and surrender the Premises.  If this Lease shall be assigned in accordance
with its terms, the provisions of this Article 14 shall be applicable only to
the party then owning Tenant’s interest in this Lease.
 
 
-13-

--------------------------------------------------------------------------------

 
 
15.           Assignment, Mortgage, Etc.  (a)  Except as otherwise set forth in
this Article 15, Tenant, for itself, its heirs, distributees, executors,
administrators, legal representative, successor and assigns, expressly covenants
that it shall not assign, mortgage or encumber this agreement, nor underlet, or
suffer or permit the Premises or any part thereof to be used by others, without
the prior written consent of Landlord in each instance which shall be granted or
withheld in accordance with this Article 15.  If this Lease be assigned, or if
the Premises or any part thereof be underlet or occupied by anybody other than
Tenant, Landlord may, after default by Tenant, collect rent from the assignee,
under-tenant or occupant, and apply the net amount collected to the rent herein
reserved, but no such assignment, underletting, occupancy or collection shall be
deemed a waiver of this covenant, or the acceptance of the assignee,
under-tenant or occupant as tenant, or a release of Tenant from the further
performance by Tenant of covenants on the part of Tenant herein contained.  The
consent by Landlord to an assignment or underletting shall not in any wise be
construed to relieve Tenant from obtaining the express consent in writing of
Landlord to any further assignment or underletting.
 
(b)           (i)           Tenant shall not, whether voluntarily,
involuntarily, or by operation of law or otherwise (A) assign or otherwise
transfer this Lease or the term and estate hereby granted, or offer or advertise
to do so, (B) sublet the Premises or offer or advertise to do so, or allow the
same to be used, occupied or utilized by anyone other than Tenant, (C) mortgage,
pledge, encumber or otherwise hypothecate this Lease or the Premises or any part
thereof in a manner whatsoever or (D) permit the Premises or part thereof to be
occupied, by any person other than Tenant, without in each instance obtaining
the prior written consent of Landlord or notifying Landlord as provided in this
Article 15.
 
(ii)           Tenant expressly covenants and agrees that (A) if Tenant is a
corporation, a transfer of more than fifty percent (50%) at any one time or, in
the aggregate from time to time of the shares of any class of the issued and
outstanding stock of Tenant, its successors or assigns, or the issuance of
additional shares of any class of its stock to the extent of more than 50% of
the number of shares of said class of stock issued and outstanding at the time
that it became the tenant hereunder or (B) if Tenant is a partnership, limited
liability company, unincorporated association of other entity, the sale or
transfer of more than 50% of the partnership, membership, joint venture,
unincorporated association interests or other form of beneficial interests of
Tenant, its successors or assigns, shall constitute an assignment of this Lease
and, unless in each instance the prior written consent of Landlord has been
obtained, shall constitute a default under this Lease and shall entitle Landlord
to exercise all rights and remedies provided for herein in the case of
default.  Notwithstanding the foregoing provisions of this Article 15(b) (ii),
transfers of stock in a corporation whose shares are traded in the
“over-the-counter” market or any recognized national securities exchange shall
not constitute an assignment for purposes of this Lease, provided that the
principal purpose of such transfer or transfers is not to avoid the restrictions
on assignment otherwise applicable under this Article 15.  Notwithstanding the
foregoing, it is understood that the conversion of the Tenant to a Limited
Liability Company or a merger or transfer in favor of an Affiliate as defined
below, of more than fifty percent (50%) at any one time or, in the aggregate
from time to time of the shares of any class of the issued and outstanding stock
of Tenant, its successors or assigns, or the issuance of additional shares of
any class of its stock to the extent of more than 50% of the number of shares of
said class of stock issued and outstanding at the time that it became the tenant
hereunder shall not be considered an assignment of this Lease.
 
 
-14-

--------------------------------------------------------------------------------

 
(c)           If Tenant is a corporation, limited liability company, partnership
or similar entity, Landlord’s consent shall not be required with respect to
subletting to any corporation or similar entity or to any limited liability
company, partnership or similar entity which is an Affiliate of Tenant, provided
that (1) any such Affiliate is a reputable entity of good character and (2) a
duplicate original instrument of sublease in form and substance reasonably
satisfactory to Landlord, duly executed by Tenant and such Affiliate, shall have
been delivered to Landlord at least ten (10) days prior to the effective date of
any such sublease.  For purposes of this Lease, the term “Affiliate” shall mean
any entity which controls or is controlled by or under common control with
tenant, and the term “control” shall mean, in the case of a corporation,
management or voting control, directly or indirectly, of at least fifty (50%)
percent of all the voting stock, and in case of a joint venture, limited
liability company, partnership or similar entity, management, directly or
indirectly, of at least fifty (50%) percent of all the general or other
partnership, membership (or similar) interests therein.
 
(i)           If Tenant is a corporation, limited liability company, partnership
or similar entity, Landlord’s consent shall not be required with respect to an
assignment of this Lease to an Affiliate of Tenant, provided that (1) the
assignee is a reputable entity of good character, (2) a duplicate original
instrument of assignment, duly executed by Tenant, shall have been delivered to
Landlord at least ten (10) days prior to the effective date of any such
assignment, (3) an instrument in form and substance reasonably satisfactory to
Landlord, duly executed by the assignee, in which such assignee assumes (as of
the Commencement Date) observance and performance of, and agrees to be bound by,
all of the terms, covenants and conditions of this Lease on Tenant’s part to be
performed and observed shall have been delivered to Landlord not more than ten
(10) days after the effective date of such assignment, (4) such assignment is
for a legitimate business purpose and not principally for the purpose of
avoiding the restrictions on assignment otherwise applicable under this
Article 15 and (5) such assignee has a net worth computed in accordance with
generally accepted accounting principles at least equal to the greater of (A)
the net worth of Tenant on the date of this Lease and (B) the net worth of
Tenant immediately prior to such assignment.
 
(ii)           If Tenant is a corporation, limited liability company,
partnership or similar entity, Landlord’s consent shall not be required with
respect to an assignment of this Lease to a corporation, limited liability
company, partnership or similar entity into or with which Tenant is merged or
consolidated or transactions with a corporation, limited liability company,
partnership or similar entity to which all or substantially all of Tenant’s
assets are sold, provided that (1) the successor to Tenant is a reputable entity
of good character, (2) a duplicate original instrument of assignment in form and
substance reasonably satisfactory to Landlord, duly executed by Tenant and such
Affiliate, shall have been delivered to Landlord at least ten (10) days prior to
the effective date of any such assignment;, (3) an instrument in form and
substance reasonably satisfactory to Landlord, duly executed by the assignee, in
which such assignee assumes (as of the Commencement Date) observance and
performance of, and agrees to be bound by, all of the terms, covenants and
conditions of this Lease on Tenant’s part to be performed and observed shall
have been delivered to Landlord not more than ten (10) days after the effective
date of such assignment, (4) such assignment is for a legitimate business
purpose and not principally for the purpose of avoiding the restrictions on
assignment otherwise applicable under this Article 15 and (5) such assignee has
a net worth computed in accordance with generally accepted accounting principles
at least equal to the greater of (A) the net worth of Tenant on the date of this
Lease and (B) the net worth of Tenant immediately prior to such assignment.
 
 
-15-

--------------------------------------------------------------------------------

 
 
(d)           If this Lease be assigned, whether or not in violation of the
provisions of this Lease, Landlord may collect rent from the assignee.  If the
Premises are sublet or used or occupied by anybody other than Tenant, whether or
not in violation of this Lease, Landlord may collect rent from the subtenant or
occupant.  In either event, Landlord may apply the net amount collected to the
Fixed Rent and Additional Charges herein reserved, but no such assignment,
subletting, occupancy or collection shall be deemed a waiver of any of the
provisions of Section 15(a), or the acceptance of the assignee, subtenant or
occupant as tenant, or a release of Tenant from the performance by Tenant of
Tenant’s obligations under this Lease.  The consent by Landlord to a particular
assignment, mortgaging, subletting or use or occupancy by others shall not in
any way be considered a consent by Landlord to any other or further assignment,
mortgaging or subletting or use or occupancy by others not expressly permitted
by this Article 15.  References in this Lease to use or occupancy by others
(that is, anyone other than Tenant) shall not be construed as limited to
subtenants and those claiming under or through subtenants but shall also include
licensees and others claiming under or through Tenant, immediately or remotely.
 
(e)           Any assignment or transfer, whether made with or without
Landlord’s consent, shall be made only if, and shall not be effective until, the
assignee shall execute, acknowledge and deliver to Landlord an agreement in form
and substance reasonably satisfactory to Landlord whereby the assignee shall
assume the obligations of this Lease on the part of Tenant to be performed or
observed and whereby the assignee shall agree that the provisions in
Article 15(a) shall, notwithstanding such assignment or transfer, continue to be
binding upon it in respect of all future assignments and transfers.  The
original named Tenant covenants that, notwithstanding any assignment or
transfer, whether or not in violation of the provisions of this Lease, and
notwithstanding the acceptance of Fixed Rent and/or Additional Charges by
Landlord from an assignee, transferee, or any other party, the original named
Tenant shall remain fully liable for the payment of the Fixed Rent and
Additional Charges and for the other obligations of this Lease on the part of
Tenant to be performed or observed.
 
(f)           The joint and several liability of Tenant and any immediate or
remote successor in interest of Tenant and the due performance of the
obligations of this Lease on Tenant’s part to be performed or observed shall not
be discharged, released or impaired in any respect by any agreement or
stipulation made by Landlord extending the time of, or modifying any of the
obligations of, this Lease, or by any waiver or failure of Landlord to enforce
any of the obligations of this Lease.
 
(g)           The listing of any name other than that of Tenant, whether on the
doors of the Premises or the Building directory, or otherwise, shall not operate
to vest any right or interest in this Lease or in the Premises, nor shall it be
deemed to be the consent of Landlord to any assignment or transfer of this Lease
or to any sublease of the Premises or to the use or occupancy thereof by others
Tenant shall be entitled to at least ten (10) listings in the Building
directory.
 
 
-16-

--------------------------------------------------------------------------------

 
 
(h)           Notwithstanding anything to the contrary contained in this Article
15, if Tenant shall at any time or times during the term of this Lease desire to
assign this Lease or sublet all or any portion of the Premises, Tenant shall
give notice thereof to Landlord, which notice shall be accompanied by (i) a
conformed or photostatic copy of the proposed assignment or sublease, the
effective or commencement date of which shall be at least 30 days after the
giving of such notice, (ii) a statement setting forth in reasonable detail the
identity of the proposed assignee or subtenant, the nature of its business and
its proposed use of the Premises, and (iii) current financial information with
respect to the proposed assignee or subtenant, including, without limitation,
its most recent certified financial statements, if such financial statements are
certified (or, if not, certified by the chief financial officer of the proposed
assignee or subtenant as being true and correct).  Such notice shall be deemed
an offer from Tenant to Landlord whereby Landlord (or Landlord’s designee) may,
at its option, (A) terminate this Lease (if the proposed transaction is an
assignment or a sublease of all or substantially all of the Premises) or
(B) terminate this Lease with respect to the space covered by the proposed
sublease (if the proposed transaction is a sublease of less than all or
substantially all of the Premises but covers all or substantially all of the
remaining term of the Lease).  Said option may be exercised by Landlord by
notice to Tenant at any time within 30 days after such notice has been given by
Tenant to Landlord; and during such 30-day period Tenant shall not assign this
Lease or sublet the Premises to any person or entity.  Thereafter, Tenant may
assign or sublet the Premises in accordance with the provisions of this Article
15 including the first sentence of this Article 15(h); provided, that such
assignment or sublet is materially on the same terms and conditions as set forth
in such notice and Tenant executes such assignment or sublet within 90 days
following Tenant’s delivery of such notice.  Notwithstanding the foregoing, if
Tenant’s proposed assignee is an Affiliate or parent company of the Tenant,
Landlord shall have no option or right to terminate this Lease and Tenant shall
be allowed to proceed with the assignment or subletting of Premises or part of
Premises.
 
(i)           If Landlord exercises its option to terminate this Lease in the
case where Tenant desires either to assign this Lease or sublet all or
substantially all of the Premises, then this Lease shall end and expire on the
date that such assignment or sublet was to be effective or commence, as the case
may be, and the Fixed Rent and Additional Charges shall be paid and apportioned
to such date.
 
(j)           If Landlord exercises its option to terminate this Lease with
respect to the space covered by Tenant’s proposed sublease in any case where
Tenant desires to sublet part of the Premises for all or substantially all of
the remaining term of the Lease, then (i) this Lease shall end and expire with
respect to such part of the Premises on the date that the proposed sublease was
to commence; (ii) from and after such date the Fixed Rent and Additional Charges
shall be adjusted, based upon the proportion that the rentable area of the
Premises remaining bears to the total rentable area of the Premises; and
(iii) Tenant shall pay to Landlord, upon demand, as Additional Charges hereunder
the reasonable and competitive costs incurred by Landlord in physically
separating such part of the Premises from the balance of the Premises and in
complying with any laws and requirements of any public authorities relating to
such separation.
 
(k)           In the event Tenant shall have complied with the provisions of
Article 15(h) and Landlord does not exercise its options pursuant to
Article 15(h) to terminate this Lease in whole or in part, and provided that
Tenant is not in material or economic default beyond applicable notice and cure
periods of any of Tenant’s obligations under this Lease beyond the expiration of
any applicable notice and/or cure period, either at the time Landlord’s consent
to such assignment or sublease is requested or at the commencement of the term
of any proposed sublease or on the effective date of any such assignment,
Landlord’s consent (which must be in writing and in form satisfactory to
Landlord) to the proposed assignment or sublease shall not be unreasonably
withheld or delayed, provided and upon condition that:
 
 
-17-

--------------------------------------------------------------------------------

 
 
(i)           In Landlord’s reasonable judgment the proposed assignee or
subtenant is engaged in a business and the Premises will be used in a manner
which is limited to the use expressly permitted under Article 2;
 
(ii)           The proposed assignee or subtenant is a reputable person of good
character whose tenancy shall comport with the first-class character of the
Building, having a net worth satisfactory to Landlord considering the
responsibility involved;
 
(iii)           Provided that Landlord has comparable space for a comparable
term available in the Building, neither (A) the proposed assignee or sublessee
nor (B) any person which, directly or indirectly, controls, is controlled by, or
is under common control with, the proposed assignee or sublessee or any person
who controls the proposed assignee or sublessee, is (x) then an occupant of any
part of the Building or (y) a person with whom Landlord is then negotiating to
lease space in the Building, however this provision shall not apply where the
proposed assignee or sublessee is an affiliate of Tenant;
 
(iv)           The form of the proposed sublease shall be in form reasonably
satisfactory to Landlord and shall comply with the applicable provisions of this
Article 15 (including, without limitation Article 15(m) below);
 
(v)           There shall not be more than two (2) third-party occupants of the
Premises (i.e., Tenant’s third-party subtenant or assignee);
 
(vi)           Tenant shall reimburse Landlord on demand for any costs that may
be incurred by Landlord in connection with said assignment or sublease,
including, without limitation, the reasonable costs of making investigations as
to the acceptability of the proposed assignee or subtenant, and legal costs
incurred in connection with the granting of any requested consent;
 
(vii)           No advertisement shall have stated the proposed rental, and
Tenant shall not have listed the Premises for subletting, whether through a
broker, agent, representative, any computerized or electronic listing system or
service (including, without limitation “Co-Star” or “Re-locate”) or otherwise,
at a rental rate less than the fixed rent and additional charges at which
Landlord is then offering to lease other comparable space in the
Building.  Nothing contained in this subclause (vii) shall be construed to
prohibit Tenant from actually entering into a sublease at a rental less than the
amount described in the preceding sentence.
 
 
-18-

--------------------------------------------------------------------------------

 
 
(l)           In the event that (i) Landlord fails to exercise any of its
options under Article 15(h), and consents to a proposed assignment or sublease,
and (ii) Tenant fails to execute and deliver the assignment or sublease to which
Landlord consented within 60 days after the giving of such consent, then, Tenant
shall again comply with all of the provisions and conditions of Article 15(h)
before assigning this Lease or subletting all or part of the Premises.
 
(m)           With respect to each and every sublease or subletting authorized
by Landlord under the provisions of this Lease, it is further agreed:
 
(i)           No subletting shall be for a term ending later than one day prior
to the expiration date of this Lease.
 
(ii)           No sublease shall be valid, and no subtenant shall take
possession of the Premises until an executed counterpart of such sublease has
been delivered to Landlord.
 
(iii)           Each sublease shall provide that it is subject and subordinate
to this Lease, and that in the event of termination, re-entry or dispossess by
Landlord under this Lease Landlord may, at its option, take over all of the
right, title and interest of Tenant, as sublessor, under such sublease, and such
subtenant shall, at Landlord’s option, attorn to Landlord pursuant to the then
executory provisions of such sublease, except that Landlord shall not (A) be
liable for any previous act or omission of Tenant under such sublease, (B) be
subject to any offset, not expressly provided in such sublease, which
theretofore accrued to such subtenant against Tenant, or (C) be bound by any
previous modification of such sublease or by any previous prepayment of more
than one month’s rent.
 
(iv)           Each sublease shall (A) provide that the subtenant may not assign
its rights thereunder or further sublet the space demised under the sublease, in
whole or in part, without Landlord’s consent, which consent shall not be
unreasonably withheld, conditioned or delayed, but such right to sublet or
assign shall be subject to all other provisions of this Article 15, including,
without limitation, Landlord’s rights under Article 15(h) and (B) set forth the
terms and provisions of Article 15(h), with the subtenant being subject to the
restrictions in Article 15(c) applicable to Tenant.
 
(n)           If the Landlord shall give its consent to any assignment of this
Lease or to any sublease, Tenant shall in consideration therefor, pay to
Landlord, as Additional Charges, an amount equal to fifty percent (50%) of the
Assignment Profit (hereinafter defined) or Sublease Profit (hereinafter
defined), as the case may be.
 
(i)           The term “Assignment Profit” as used herein shall mean an amount
equal to the excess of (x) all sums and other consideration paid to Tenant by
the assignee for or by reason of such assignment, including, without limitation,
any unamortized sums paid for Tenant’s fixtures, leasehold improvements,
equipment, furniture, furnishings or other personal property over (y) the
Transaction Costs (as hereinafter defined).
 
(ii)           The term “Sublease Profit” as used herein shall mean an amount
equal to the excess of (x) any rents, additional charges or other consideration
payable under the sublease to Tenant by the subtenant (including, without
limitation, any fee, penalty or charge paid by the subtenant for the right to
cancel the sublease) which is in excess of the Fixed Rent and Additional Charges
accruing during the term of the sublease in respect of the subleased space (at
the rate per square foot payable by Tenant hereunder) pursuant to the terms
hereof, including, without limitation, any sums paid for the value of Tenant’s
fixtures, leasehold improvements, equipment, furniture, furnishings or other
personal property over (y) the Transaction Costs.
 
 
-19-

--------------------------------------------------------------------------------

 
 
(iii)           The term “Transaction Costs” shall mean, with respect to any
assignment or subletting, the following costs incurred by Tenant: the cost of
work performed to prepare the Premises for the assignee or subtenant, the sum of
customary brokerage commissions incurred in connection with the assignment or
sublease, reasonable attorneys’ fees incurred in connection with the preparation
and negotiation of the assignment or sublease (but not including attorneys’ fees
incurred in connection with obtaining Landlord’s consent to the assignment or
sublease) and other similar, usual and customary costs reasonably incurred by
Tenant in connection with such assignment or subletting such as work allowances,
construction costs and advertising.
 
(o)           The sums payable under this Article shall be paid to Landlord as
and when paid by the assignee or the subtenant, as the case may be, to
Tenant.  Tenant shall use all reasonable efforts to collect (1) in the case of
an assignment, all sums and other consideration payable to it by the assignee
for or by reason of such assignment and (2) in the case of a sublease, all
rents, additional charges and other consideration payable to it under the
sublease and, in every case, Tenant shall, from time to time upon written demand
by Landlord, provide Landlord with an accounting of all such sums payable to it
by any such assignee and/or sublessee.
 
(p)           Each subletting shall be subject to all of the covenants,
agreements, terms, provisions and conditions contained in this
Lease.  Notwithstanding any subletting and/or acceptance of rent or additional
charges by Landlord from any subtenant, Tenant shall and will remain fully
liable for the payment of the Fixed Rent and Additional Charges due and to
become due hereunder and for the performance of all the covenants, agreements,
terms, provisions and conditions contained in this Lease on the part of Tenant
to be performed and all acts and omissions of any licensee or subtenant or
anyone claiming under or through any subtenant which shall be in violation of
any of the obligations of this Lease, and any such violation shall be deemed to
be a violation by Tenant.  Tenant further agrees that notwithstanding any such
subletting, no other and further subletting of the Premises by Tenant or any
person claiming through or under Tenant shall or will be made except upon
compliance with and subject to the provisions of this Article 15.  If Landlord
shall decline to give its consent to any proposed assignment or sublease, or if
Landlord shall exercise any of its options under Article 15(h), Tenant shall
indemnify, defend and hold harmless Landlord against and from any and all loss,
liability, damages, costs and expenses (including reasonable counsel fees)
resulting from any claims that may be made against Landlord by the proposed
assignee or sublessee or by any brokers or other persons claiming a commission
or similar compensation in connection with the proposed assignment or sublease.
 
(q)           Tenant shall reimburse Landlord within ten (10) Business Days of
demand for any reasonable costs that may be incurred by Landlord in connection
with any proposed assignment or sublease, whether or not consummated, including,
without limitation, the reasonable costs of making investigations as to the
acceptability of the proposed assignee or subtenant, and reasonable legal costs
incurred in connection with any such transaction.
 
 
-20-

--------------------------------------------------------------------------------

 
 
16.           Electric Energy.  (a)  Tenant's demand for, and consumption of,
electricity in the Premises shall be determined by meter or meters installed
(or, if existing, retrofitted) by Landlord at Landlord’s expense.  Tenant shall
pay for such electric consumption within ten (10) Business Days after rendition
of bills therefor, which bills shall be rendered by or on behalf of Landlord
separately for each meter, so long as a separate billing does not increase the
total charge.  The amount payable by Tenant for electricity consumed within the
Premises shall be, for any applicable billing period, calculated at the then
applicable rate obtained by Landlord for the Building (i.e., Landlord’s actual
cost), plus (i) Landlord’s charge for overhead, line loss and supervision in the
amount of seven percent (7%) of the total electric bill and (ii) any taxes or
other charges in connection therewith.  If customary, any tax shall be imposed
upon Landlord’s receipts from the sale or resale of electrical energy to Tenant,
the pro rata share applicable to the electrical energy services received by
Tenant shall be passed on to, included in the bill of, and paid by Tenant if and
to the extent permitted by law.  If the Commencement Date shall occur prior to
the installation of submeters in the Premises, then Tenant shall pay $3.00 per
rentable square foot of space in the Premises, per annum (the “Interim Electric
Charge”), on account of Tenant’s use of electricity in the Premises for the
period commencing on the Commencement Date and ending on the date that the
meters measuring Tenant's consumption of electricity in the Premises are
installed and are operational or the Expiration Date, if applicable.  The
Interim Electric Charge shall be paid by Tenant monthly within ten (10) Business
Days after submission of a bill therefor.
 
(b)           Landlord shall redistribute or furnish electricity to or for the
use of Tenant in the Premises for the operation of Tenant’s electrical systems
and equipment in the Premises, at a level sufficient to accommodate a connected
load of 6.0 watts per useable square foot of office space in the Premises
(excluding HVAC) (the “Permitted Capacity”).  Tenant shall at all times comply
with the rules and regulations of the utility company supplying electricity to
the Building; provided that tenant shall receive notice of such applicable rules
and regulations.  Tenant shall not use any electrical equipment which, in
Landlord’s reasonable judgment, would exceed the Permitted Capacity or interfere
with electrical service to other tenants of the Building.  Tenant shall not make
or perform, or permit the making or performance of, any Alterations to wiring
installations or other electrical facilities in or serving the Premises, or make
any additions to the office equipment or other appliances in the Premises which
utilize electrical energy (other than ordinary small office equipment) without
the prior consent of Landlord, in each instance, which consent shall not be
unreasonably withheld or delayed, and in compliance with this Lease.
 
(c)           Landlord shall provide continuous electrical power at the
Permitted Capacity indicated above twenty-four (24) hours a day, seven (7) days
a week throughout the entire year.  Landlord shall not be liable to Tenant for
any failure, defect or interruption of, or change in the supply, character
and/or quantity of, electric service furnished to the Premises for any reason
except if attributable solely to the gross negligence or willful misconduct of
Landlord (but in no event shall Landlord be responsible for any consequential
damages), nor shall there be any allowance to Tenant for a diminution of rental
value, nor shall the same constitute an actual or constructive eviction of
Tenant, in whole or in part, or relieve Tenant from any of its Lease
obligations, and no liability shall arise on the part of Landlord by reason of
inconvenience, annoyance or injury to business, whether electricity is provided
by public or private utility or by any electricity generation system owned and
operated by Landlord.  Landlord shall use reasonable efforts to minimize
interference with Tenant’s use and occupancy of the Premises as a result of any
such failure, defect or interruption of, or change in the supply, character
and/or quantity of, electric service.
 
 
-21-

--------------------------------------------------------------------------------

 
 
(d)           Landlord reserves the right to discontinue furnishing electricity
to Tenant in the Premises on not less than 30 days notice to Tenant, if Landlord
is required to do so under applicable Requirements.  If Landlord exercises such
right, or is compelled to discontinue furnishing electricity to Tenant, this
Lease shall continue in full force and effect and shall be unaffected thereby
except that from and after the effective date of such discontinuance, Landlord
shall not be obligated to furnish electricity to Tenant hereunder.  If Landlord
discontinues furnishing electricity, Landlord shall use commercially reasonable
efforts to facilitate Tenant to obtain electricity service directly from an
alternate utility company or other electricity provider serving the Premises to
the extent available, suitable and safe for such purposes.  All equipment which
may be required to obtain electricity of substantially the same quantity,
quality and character shall be installed by Landlord at the sole cost and
expense of (i) Landlord, if Landlord voluntarily discontinues such service, or
(ii) Tenant, if (A) Landlord is compelled to discontinue such service by the
utility company or pursuant to applicable Requirements, or (B) such
discontinuance arises out of the acts or omissions of Tenant.  Landlord will not
voluntarily discontinue furnishing electricity to Tenant until Tenant is able to
receive electricity directly from the utility company or other company servicing
the Building, unless the utility company or other company is not prepared to
furnish electricity to the Premises on the date required as a result of Tenant’s
Delay or negligence in arranging for service, Tenant’s refusal to provide the
utility company or other company with a deposit or other security requested by
the utility company, or Tenant’s refusal to take any other action requested by
the utility company or other company.
 
17.           Taxes.  (a)  The terms defined below shall for the purposes of
this Lease have the meanings herein specified:
 
(i)           “Taxes” shall mean all real estate taxes and other assessments,
special or otherwise, including business improvement district charges levied,
assessed or imposed by the City of New York or any other taxing authority upon
or with respect to the Building and the land thereunder (the “Land”) and all
taxes assessed or imposed with respect to the rentals payable hereunder other
than general income, gross receipts and excess profits taxes (except that
general income, gross receipts and excess profits taxes shall be included if
covered by the provisions of the following sentence).  Taxes shall also include
any taxes, charges or assessments levied, assessed or imposed by any taxing
authority in addition to or in lieu of the present method of real estate
taxation, provided such additional or substitute taxes, charges and assessments
are computed as if the Building were the sole property of Landlord subject to
said additional or substitute tax, charge or assessment.  With respect to any
Tax Year, all expenses, including legal fees, experts’ and other witnesses’
fees, incurred in contesting the validity or amount of any Taxes or in obtaining
a refund of Taxes, shall be considered as part of the Taxes for such Tax
Year.  Notwithstanding the foregoing, Taxes shall not include franchise taxes,
gift taxes, capital stock taxes, inheritance taxes or estate taxes or any
penalties or interest incurred by reason of Landlord’s failure to make timely
payment of Taxes.  Tenant hereby waives any right to institute or join in tax
certiorari proceedings or other similar proceedings contesting the amount or
validity of any Taxes.
 
 
-22-

--------------------------------------------------------------------------------

 
 
(ii)           “Tax Year” shall mean each period of twelve (12) months,
commencing on the first day of July of each such period, in which occurs any
part of the term of this Lease, or such other period of twelve (12) months
occurring during the term of this Lease as hereafter may be duly adopted as the
fiscal year for real estate tax purposes of the City of New York.
 
(iii)           “Tax Statement” shall mean an instrument or instruments setting
forth Tenant’s Tax Payment (as hereinafter defined).  If any Tax Statement is
not accompanied by a copy of the tax bill, Landlord shall furnish the same to
Tenant promptly after Landlord’s receipt of notice from Tenant requesting the
same.
 
(iv)           “Tenant’s Percentage” shall mean 6.28% (based on the Building’s
square footage of 431,928 rentable square feet (without representation or
warranty by Landlord)).
 
(v)           “Base Taxes” shall mean the Taxes payable for the calendar year
commencing January 1, 2013 and ending December 31, 2013.
 
(b)           Commencing January 1, 2014, if the Taxes payable for any Tax Year
shall exceed the Base Taxes, Tenant shall pay to Landlord, as Additional Charges
for such Tax Year, an amount (herein called the “Tax Payment”) equal to Tenant’s
Percentage of the amount by which the Taxes payable by Landlord for such Tax
Year are greater than the Base Taxes.
 
(c)           (i)           Landlord may furnish to Tenant, prior to the
commencement of each Tax Year, a statement setting forth Landlord’s reasonable
estimate of the Tax Payment for such Tax Year.  Tenant shall pay to Landlord on
the first day of each month during such Tax Year, an amount equal to 1/12th of
Landlord’s estimate of the Tax Payment for such Tax Year.  If Landlord shall not
furnish any such estimate for a Tax Year or if Landlord shall furnish any such
estimate for a Tax Year subsequent to the commencement thereof, then (i) until
the first day of the month following the month in which such estimate is
furnished to Tenant, Tenant shall pay to Landlord on the first day of each month
an amount equal to the monthly sum payable by Tenant to Landlord under Article
17(b) above, in respect of the last month of the preceding Tax Year; (ii) after
such estimate is furnished to Tenant, Landlord shall notify Tenant whether the
installments of the Tax Payment previously made for such Tax Year were greater
or less than the installments of the Tax Payment to be made in accordance with
such estimate, and (x) if there is a deficiency, Tenant shall pay the amount
thereof within ten (10) Business Days after demand therefor, or (y) if there is
an overpayment, Landlord shall refund to Tenant the amount thereof; and (iii) on
the first day of the month following the month in which such estimate is
furnished to Tenant and monthly thereafter throughout such Tax Year, Tenant
shall pay to Landlord an amount equal to 1/12th of the Tax Payment shown on such
estimate.  Landlord may, during each Tax Year, furnish to Tenant a revised
statement of Landlord’s estimate of the Tax Payment for such Tax Year, and in
such case, the Tax Payment for such Tax Year shall be adjusted and paid or
refunded as the case may be, substantially in the same manner as provided in the
preceding sentence.  After the end of each Tax Year Landlord shall furnish to
Tenant a Tax Statement for such Tax Year (and shall endeavor to do so within 180
days after the end of each Tax Year).  If such Tax Statement shall show that the
sums paid by Tenant, if any, under this Article 17(c) (i) exceeded the Tax
Payment to be paid by Tenant for the applicable Tax Year, Landlord shall refund
to Tenant the amount of such excess; and if such Tax Statement shall show that
the sums so paid by Tenant were less than the Tax Payment to be paid by Tenant
for such Tax Year, Tenant shall pay the amount of such deficiency within 10
Business Days after demand therefor.  If there shall be any increase in the
Taxes for any Tax Year, whether during or after such Tax Year, or if there shall
be any decrease in the Taxes for any Tax Year, the Tax Payment for such Tax Year
shall be appropriately adjusted and paid or refunded, as the case may be, in
accordance herewith.  In no event, however, shall Taxes be reduced below the
Base Tax Amount.
 
 
-23-

--------------------------------------------------------------------------------

 
 
(ii)           At Landlord’s option, in lieu of the Tax Payment for any Tax Year
or Tax Years being due and payable in the manner set forth in Article 17(c)(i)
above, the Tax Payment for each Tax Year shall be due and payable in
installments in the same manner that Taxes for such Tax Year are due and payable
to the City of New York, except that Tenant shall pay Tenant’s Percentage of
each such installment to Landlord at least thirty (30) days prior to the date
such installment first becomes due to the City of New York.  Landlord’s failure
to render a Tax Statement with respect to any Tax Year shall not prejudice
Landlord’s right thereafter to render a Tax Statement with respect to any such
Tax Year nor shall the rendering of a Tax Statement prejudice Landlord’s right
thereafter to render a corrected Tax Statement for that Tax Year; provided that
such correction or replacement statement is rendered within 24 months of the
Expiration Date of this Lease.  Landlord’s election to have Tenant’s Tax Payment
for any Tax Year be due and payable as set forth in this Article 17(c)(ii) shall
not prejudice Landlord’s right to cause Tenant’s Tax Payment to be due and
payable in the manner set forth in Article 17(c)(i) above for any other Tax Year
or Tax Years.
 
(d)           In the event Taxes for any Tax Year or part thereof shall be
reduced after Tenant shall have paid Tenant’s Tax Payment in respect of such Tax
Year, Landlord shall set forth in the first Tax Statement thereafter submitted
to Tenant the amount of such refund and, provided that Tenant is not then in
economic default under this Lease, Tenant shall receive a credit against the
installment or installments of Tenant’s Tax Payment next falling due equal to
Tenant’s Percentage of such refund, but in no event shall the credit exceed the
amount of the Additional Charges paid by Tenant with respect to Taxes for said
Tax Year.  If the Taxes comprising the Base Taxes are reduced as a result of an
appropriate proceeding or otherwise, the Taxes as so reduced shall for all
purposes be deemed to be Taxes for the Base Taxes, and Landlord shall give
notice to Tenant of the amount by which the Tax Payments previously made were
less than the Tax Payments required to be made under this Article 17.  Tenant
shall pay the amount of any deficiency within ten (10) Business Days after
demand therefor.  Landlord shall notify Tenant of any proceeding brought by
Landlord the result of which would be to lower the Base Taxes.  Notwithstanding
anything to the contrary contained in this Lease, if the Base Taxes established
pursuant to this Lease are subsequently reduced as a result of Landlord’s tax
certiorari proceedings, the Base Taxes shall be deemed to be the original Base
Taxes less fifty percent (50%) of the amount the Base Taxes have been reduced;
it being understood that Landlord shall provide Tenant with reasonable evidence
of such certiorari proceedings and any applicable Base Taxes reduction promptly
after receipt thereof from the applicable governmental taxing authority.
 
 
-24-

--------------------------------------------------------------------------------

 
 
(e)           The expiration or termination of this Lease during any Tax Year
for any part or all of which there is a Tax Payment or refund due under this
Article 17 shall not affect the rights or obligations of the parties hereto
respecting such Tax Payment or refund and any Tax Statement relating to such Tax
Payment may, on a pro-rata basis, be sent to Tenant subsequent to, and all such
rights and obligations shall survive, any such expiration or termination.  Any
such payment shall be (i) calculated based on a year of 365 days and paid based
on the actual number of days elapsed and (ii) shall be payable by Tenant within
thirty (30) days after such statement is sent to Tenant.
 
18.           Security Deposit.  (a)  Prior to the date hereof, Tenant has
deposited with Landlord the amount of One Million Five Hundred Thousand and
00/100 ($1,500,000.00) (the “Security Deposit”) in the form of the letter of
credit referred to in Article 18(b) as security for the faithful performance and
observance by Tenant of the terms, provisions and conditions of the Lease.
 
(b)           Landlord is holding the Security Deposit in the form of an
unconditional irrevocable letter of credit (the “L/C”) in the original principal
amount of the Security Deposit; it being understood that the L/C was delivered
to Landlord under an Other Lease however such L/C shall simultaneously secure
(i) Tenant’s obligation under the Other Lease, (ii) Tenant’s obligation under
the letter agreements dated the date hereof between Landlord and Tenant and
(iii) Tenant’s obligations under this Lease.  Tenant shall enter into any
modifications of the L/C reasonably requested by Landlord in order to evidence
the foregoing.
 
(c)           Tenant has delivered to Landlord the L/C in the amount of the
Security Deposit in form and substance reasonably satisfactory to Landlord
naming Landlord as beneficiary, as security for the faithful performance and
observance by Tenant of the Lease.  The L/C and any renewal L/C shall be drawn
on a bank or trust company located in New York City which is a member of the New
York Clearing House Association, or otherwise reasonably satisfactory to
Landlord.  If Tenant defaults in the full and prompt payment and performance of
any of Tenant’s covenants or obligations under the Lease beyond any applicable
notice and cure period, including, without limitation, a default in the payment
of Fixed Rent or Additional Charges, or a failure to timely provide a renewal
L/C to Landlord as provided below, Landlord may present the L/C for payment and
use, apply or retain the whole or any part of the proceeds thereof, to the
extent required for the payment of any Fixed Rent, Additional Charges or any
other sums owing or which may become due and owing under the Lease.  If Landlord
shall so apply, use or retain all or any part of the Security Deposit, Tenant
shall upon demand by Landlord, immediately deposit with Landlord a sum of cash
or an endorsement to the L/C in form and substance reasonably satisfactory to
Landlord equal to the amount used, applied or retained, as security as
aforesaid, failing which Landlord shall have the same rights and remedies as
under the Lease for non-payment of Fixed Rent.  In the event that Tenant shall
fully and faithfully comply with the terms, covenants and conditions of the
Lease, the L/C, or so much of the proceeds thereof as shall remain after any
application pursuant to the terms of the Lease, shall be returned to Tenant
promptly after the expiration or sooner termination of the term hereof and
delivery of possession of the entire Premises to Landlord in the manner required
by the terms of the Lease.  The L/C shall provide that it is transferable
without the bank’s consent, at no charge to Landlord (or, if there is such a
charge to transfer the L/C, Tenant shall pay such charge within five (5)
Business Days after demand by Landlord, failing which Landlord may present the
L/C for payment).  Tenant agrees to cause the bank to renew said L/C, in the
same form (or such other form as may be satisfactory to Landlord in its
reasonable discretion) from time to time during the term of the Lease, at least
thirty (30) days prior to the expiration of said L/C or any renewal thereof so
that an L/C issued by the bank to Landlord shall be in force and effect through
the term of the Lease.  In the event of any sale, transfer or leasing of
Landlord’s interest in the Building, Landlord shall transfer either the L/C or
any sums collected thereunder, together with any other unapplied sums held by
Landlord as security and the interest thereon, if any, to which Tenant is
entitled, to the vendee, transferee or lessee, and after such transfer and upon
giving notice to Tenant of such fact and the name and address of the transferee,
Landlord shall thereupon be released by Tenant from all liability for the return
or payment thereof, and Tenant shall look solely to the new Landlord for the
return of payment of same.
 
 
-25-

--------------------------------------------------------------------------------

 
 
(d)           The Security Deposit constitutes security for any and all present
and future obligations and liabilities of Tenant under the Lease.  Tenant hereby
expressly agrees that Landlord is not required to apply the Security Deposit
against the obligations of Tenant in any particular order.  Landlord, in its
sole discretion, may apply the Security Deposit against any obligation under the
Lease in any order it may elect, including, without limitation, the last
payments of Fixed Rent and Additional Charges due during the term of the Lease.
 
(e)           Tenant shall be entitled to a reduction in the amount of the
Security Deposit of $900,000.00 on December 31, 2012 (such date, the “Reduction
Date” and such reduction which is to occur on a Reduction Date, subject to the
terms hereof, is referred to as a “Reduction Amount”); provided, that (A)
Tenant, under this Lease, is not in default beyond applicable notice and grace
periods as of the Reduction Date, (B) Landlord has not previously drawn on the
Security Deposit by reason of any default on the part of Tenant prior to the
Reduction Date, (C) in no event shall the Security Deposit be reduced to less
than Six Hundred Thousand and 00/100 Dollars ($600,000.00) and (D) Landlord
shall have received from Tenant the Termination Fee (as such term is defined
pursuant to that certain letter agreement dated the date hereof between Landlord
and Tenant).  Provided the foregoing conditions are satisfied, Tenant shall
deliver to Landlord an amendment to the Letter of Credit (the form and substance
of such amendment to be reasonably satisfactory to Landlord), reducing the
amount of the Letter of Credit by the Reduction Amount, and Landlord shall
execute the amendment and such other documents as are reasonably necessary to
reduce the amount of the Letter of Credit in accordance with the terms hereof
within ten (10) Business Days of receipt.  Provided that the conditions set
forth in this Article 18(e) are satisfied, the failure of Tenant to provide the
applicable paperwork on or before December 31, 2012 shall not cause Tenant to
waive the right to reduce the Security Deposit by the Reduction Amount.
 
19.           Subordination, Attornment and Notice to Landlord.
 
(a)           This Lease, and all rights of Tenant hereunder, are and shall be
subject and subordinate to all ground leases, overriding leases and underlying
leases of the Land and/or the Building and/or that portion of the Building of
which the Premises are a part, now or hereafter existing and to all mortgages
and assignments of leases and rents (each such mortgage or assignment is
hereinafter referred to as a “mortgage”) which may now or hereafter affect the
Land and/or the Building and/or that portion of the Building of which the
Premises are a part and/or any of such leases, whether or not such mortgages
shall also cover other lands and/or buildings and/or leases, to each and every
advance made or hereafter to be made under such mortgages, and to all renewals,
modifications, replacements and extensions of such leases and such mortgages and
spreaders and consolidations of such mortgages.  This Article shall be
self-operative and no further instrument of subordination shall be required.  In
confirmation of such subordination, Tenant shall promptly execute, acknowledge
and deliver any instrument that Landlord, the lessor under any such lease or the
holder of any such mortgage or any of their respective successors-in-interest
may reasonably request to evidence such subordination.  Any lease to which this
Lease is, at the time referred to, subject and subordinate is herein called
“Superior Lease” and the lessor of a Superior Lease or its successor in
interest, at the time referred to, is herein called “Superior Lessor”; and any
mortgage to which this Lease is, at the time referred to, subject and
subordinate is herein called “Superior Mortgage” and the holder of a Superior
Mortgage is herein called “Superior Mortgagee.”
 
 
-26-

--------------------------------------------------------------------------------

 
 
(b)           If any act or omission of Landlord would give Tenant the right,
immediately or after lapse of a period of time, to cancel or terminate this
Lease, or to abate or offset against the payment of rent or to claim a partial
or total eviction, Tenant shall not exercise such right until (i) it has given
written notice of such act or omission to Landlord and each Superior Mortgagee
and each Superior Lessor whose name and address shall previously have been
furnished to Tenant and (ii) a reasonable period for remedying such act or
omission shall have elapsed following the giving of such notice (which
reasonable period shall be the period to which Landlord would be entitled under
this Lease or otherwise, after similar notice, to effect such remedy plus thirty
(30) days), except in cases of emergency, in which case no notice shall be
required.
 
(c)           If any Superior Lessor or Superior Mortgagee, or any designee of
any Superior Lessor or Superior Mortgagee, shall succeed to the rights of
Landlord under this Lease, whether through possession or foreclosure action or
delivery of a new lease or deed, then at the request of such party so succeeding
to Landlord’s rights (herein called “Successor Landlord”), Tenant shall attorn
to and recognize such Successor Landlord as Tenant’s Landlord under this Lease
and shall promptly execute and deliver any instrument that such Successor
Landlord may reasonably request to evidence such attornment.  Upon such
attornment this Lease shall continue in full force and effect as a direct lease
between the Successor Landlord and Tenant upon all of the terms, conditions and
covenants as are set forth in this Lease, except that except as set forth in
Tenant’s instrument of attornment the Successor Landlord shall not be:
 
(i)           liable for any previous act or omission of Landlord (or its
predecessors in interest);
 
(ii)           responsible for any moneys owing by Landlord to the credit of
Tenant;
 
(iii)           subject to any credits, offsets, claims, counterclaims, demands
or defenses which Tenant may have against Landlord (or its predecessors in
interest);
 
 
-27-

--------------------------------------------------------------------------------

 
 
(iv)           bound by any payments of rent which Tenant might have made for
more than one (1) month in advance to Landlord (or its predecessors in
interest);
 
(v)           bound by any covenant to undertake or complete any construction of
the Premises or any portion thereof, except if restoration of the Premises is
otherwise required under this Lease or as a result of fire or other casualty;
 
(vi)           required to account for any security deposit other than any
security deposit actually delivered to the Successor Landlord;
 
(vii)           bound by any obligation to make any payment to Tenant or grant
or be subject to any credits, except for services, repairs, maintenance and
restoration provided for under this Lease to be performed after the date of
attornment and which Landlords of like properties ordinarily perform at the
Landlord’s expense, it being expressly understood, however, that the Successor
Landlord shall not be bound by an obligation to make payment to Tenant with
respect to construction performed by or on behalf of Tenant at the Premises;
 
(viii)           bound by any modification of this Lease made without the
written consent of the Successor Landlord; or
 
(ix)           required to remove any person occupying the Premises or any part
thereof.
 
(d)           If a Superior Mortgagee or prospective superior mortgagee shall
request modifications to this Lease, Tenant shall not unreasonably withhold,
delay or defer Tenant’s consent thereto, provided that such modifications shall
not increase Tenant’s monetary obligations hereunder or increase tenant’s
non-monetary obligations hereunder by more than a de minimis amount or adversely
affect the leasehold interest hereby created by more than a de minimis
amount.  In no event shall a requirement that the consent of any such Superior
Mortgagee or prospective superior mortgagee be given for any modification of
this Lease or for any assignment or sublease, except as otherwise provided in
this Lease, be deemed to materially adversely affect the leasehold interest
hereby created.
 
20.           Estoppel Certificate.  Each party, at any time, and from time to
time, upon a least ten (10) Business Days’ prior notice by the other party,
shall execute, acknowledge and deliver to the other party, and/or other person,
firm or corporation specified by the requesting party, a statement that this
Lease is unmodified and in full force and effect (or, if there have been
modifications, that the same is in full force and effect as modified and stating
the modifications), stating the dates to which the rent and Additional Charges
have been paid, and stating whether or not there exists any default by either
party under this Lease, and, if so, specifying each such default and stating any
other information reasonably requested by the requesting party.
 
21.           Eminent Domain.
 
(a)           If the whole of the Premises shall be acquired or condemned by
Eminent Domain for any public or quasi public use or purpose, then and in that
event, the term of this Lease shall cease and terminate from the date of title
vesting in such proceeding and Tenant shall have no claim for the value of any
unexpired term of said lease and assigns to Landlord, Tenant’s entire interest
in any such award.  Tenant shall have the right to make an independent claim to
the condemning authority for the value of Tenant’s construction expenses and
fixtures in the Premises, moving expenses and personal property, trade fixtures
and equipment, provided Tenant is entitled pursuant to the terms of the Lease to
remove such property, trade fixtures and equipment at the end of the term and
provided further such claim does not reduce Landlord’s award.
 
 
-28-

--------------------------------------------------------------------------------

 
 
(b)           If in the event of partial condemnation of the Premises, the
remaining portion of the Premises is not reasonably suitable for use by Tenant
including, without limitation, a reduction in the size of the Premises so that
Tenant cannot conduct its business therein in the same manner as previously, or
access thereto is materially impaired, then this Lease shall  terminate on the
date of vesting of title in the condemning authority (and Landlord shall
undertake commercially reasonable efforts to give the Tenant not less than one
hundred twenty (120) days prior written notice of such taking), and Tenant shall
have no claim against Landlord for the value of any unexpired portion of the
Term of this Lease, nor shall Tenant be entitled to any part of the condemnation
award or private purchase price but Tenant shall have the right to make an
independent claim in accordance with the provisions of Article 21(a) of this
Lease.  Except to the extent provided for in Article 21(a) or in the foregoing
sentence, if less than substantially all of the Premises is condemned, this
Lease shall not terminate, but rent shall abate in proportion to the portion of
the Premises condemned and Landlord will restore with reasonable diligence the
remaining portions of the Premises as nearly as practicable to the same
condition it was in prior to the condemnation.
 
22.           Access to Premises.  Landlord or Landlord’s agents shall have the
right (but shall not be obligated) to enter the Premises in any emergency at any
time, and, at other reasonable times, upon reasonable notice, to examine the
same and to make such repairs, replacements and improvements as Landlord may
deem necessary and reasonably desirable to the Premises or to any other portion
of the Building or which Landlord may elect to perform.  Tenant shall permit
Landlord to use and maintain and replace pipes and conduits in and through the
Premises and to erect new pipes and conduits therein provided they are concealed
within the walls, floors, or ceiling.  Landlord may, during the progress of any
work in the Premises, take all necessary materials and equipment into said
Premises without the same constituting an eviction nor shall the Tenant be
entitled to any abatement of rent while such work is in progress not to any
damages by reason of loss or interruption of business or otherwise.  Throughout
the term hereof Landlord shall have the right to enter the Premises at
reasonable hours and reasonable prior notice for the purpose of showing the same
to prospective purchasers or mortgagees of the Building with the exception of
high security areas, and during the last six months of the term for the purpose
of showing the same to prospective tenants with the exception of high security
areas.  If Tenant is not present to open and permit an entry into the Premises,
Landlord or Landlord’s agents may enter the same whenever such entry may be
necessary or permissible by master key or forcibly (under emergency conditions
only) and provided reasonable care is exercised to safeguard Tenant’s property,
such entry shall not render Landlord or its agents liable therefor, nor in any
event shall the obligations of Tenant hereunder be affected.  If during the last
month of the term Tenant shall have removed all or substantially all of Tenant’s
property therefrom Landlord may immediately enter, alter, renovate or redecorate
the Premises without limitation or abatement of rent, and such act shall have no
effect on this Lease or Tenant’s obligations hereunder; provided that Landlord
shall indemnify Tenant and hold Tenant harmless from and against any and all
claims arising from or in connection with (i) the conduct or management of the
Premises or of any work or thing whatsoever done, or any condition created
(other than by Tenant) in or about the Premises during the period of time that
Landlord has entered the Premises and (ii) any accident, injury or damage
whatever caused as a result of Landlord’s activities occurring in, at or upon
the Premises during Landlord’s entrance into the Premises during the last month
of the term.
 
 
-29-

--------------------------------------------------------------------------------

 
 
23.           Vault, Vault Space, Area.  No Vaults, vault space or area, whether
or not enclosed or covered, not within the property line of the Building is
leased hereunder, anything contained in or indicated on any sketch, blue print
or plan, or anything contained elsewhere in this Lease to the contrary
notwithstanding.  Landlord makes no representation as to the location of the
property line of the Building.  All vaults and vault space and all such areas
not within the property line of the Building, which Tenant may be permitted so
use and/ or occupy, is to be used and/or occupied under a revocable license, and
if any such license be revoked, or if the amount of such space or area be
diminished or required by any federal, state or municipal authority or public
utility, Landlord shall not be subject to any liability nor shall Tenant be
entitled to any compensation or diminution or abatement of rent, nor shall such
revocation, diminution or requisition be deemed constructive or actual
eviction.  Any tax, fee or charge of municipal authorities for such vault or
area shall be paid by Tenant.
 
24.           Occupancy.  Tenant will not at any time use or occupy the Premises
in violation of the certificate of occupancy issued for the Building of which
the Premises are a part, a copy of which has been provided to Tenant.  Tenant
has inspected the Premises and accepts them as is, subject to the riders annexed
hereto with respect to Landlord’s work, if any.  In any event, Landlord makes no
representation as to the condition of the Premises and Tenant agrees to accept
the same subject to violations, whether or not of record.
 
25.           Default.
 
(1)           If Tenant defaults in (a) payment of Fixed Rent when due or (b)
Additional Charges or any other payment herein required following ten (10)
Business Days notice from Landlord; or (c) if Tenant defaults in fulfilling any
of the covenants of this Lease other than the covenants for the payment of Fixed
Rent or Additional Charges; or if the Premises become deserted and no rent has
been paid; or if any execution or attachment shall be issued against Tenant or
any of Tenant’s property whereupon the Premises shall be taken or occupied by
someone other than Tenant; or if this Lease be rejected under §235 of Title 11
of the U.S.  Code (bankruptcy code); and Landlord has served a written twenty
(20) days notice upon Tenant specifying the nature of said default and upon the
expiration of said twenty (20) days, if Tenant shall have failed to comply with
or remedy such default, or if the said default or omission complained of shall
be of a nature that the same cannot be completely cured or remedied within said
twenty (20) day period, and if Tenant shall not have diligently commenced curing
such default within such twenty (20) day period, and shall not thereafter with
reasonable diligence and in good faith, proceed to remedy or cure such default;
then (d) in each of (a) (b) or (c) above (and immediately upon nonpayment of
Fixed Rent)  Landlord may serve a written five (5) days’ notice of cancellation
of this Lease upon Tenant, and upon the expiration of said five (5) days this
Lease and the term thereunder shall end and expire as fully and completely as if
the expiration of such five (5) day period were the day herein definitely fixed
for the end and expiration of this Lease and the term thereof and Tenant shall
then quit and surrender the Premises to Landlord but Tenant shall remain liable
as hereinafter provided.
 
 
-30-

--------------------------------------------------------------------------------

 
 
(2)           Notwithstanding the foregoing, in case any of the following events
shall occur:
 
(a)           Tenant shall file a voluntary petition in bankruptcy or shall be
adjudicated a bankrupt or insolvent, or shall file any petition or answer
seeking or acquiescing in any reorganization, arrangement, composition,
readjustment, liquidation, dissolution or similar relief for itself under any
present or future federal, state or other statute, law or regulation relating to
bankruptcy, insolvency or other relief for debtors; or shall seek or consent to
or acquiesce in the appointment of any trustee, receiver or liquidator of Tenant
or of all or any part of its property, or of any or all of the royalties,
revenues, rents, issues or profits thereof, or shall make any general assignment
for the benefit of creditors, or shall admit in writing its inability to pay its
debts generally as they become due; or
 
(b)           A court of competent jurisdiction shall enter an order, judgment
or decree approving a petition filed against Tenant seeking any reorganization,
dissolution or similar relief under any present or future federal, state or
other statute, law or regulation relating to bankruptcy, insolvency or other
relief for debtors, and such order, judgment or decree shall remain unvacated or
unstayed for an aggregate of sixty (60) days (whether or not consecutive) from
the first date of entry thereof; or any trustee, receiver or liquidator of
Tenant or of all or any part of its property, or of any or all of the royalties,
revenues, rents, issues or profits thereof shall be appointed without the
consent or acquiescence of Tenant and such appointment shall remain unvacated
and unstayed for an aggregate of sixty (60) days (whether or not consecutive);
or
 
(c)           A writ of execution or attachment or similar process shall be
levied against any equipment in the Premises, any purported interest of Tenant
in the Premises, or Tenant’s rights to payments hereunder; and such execution,
attachment, or similar process is not released, bonded, satisfied or stayed
within thirty (30) days after its entry or levy:
 
then, upon the occurrence of any such events, in addition to any and all rights
and remedies of Landlord under this Lease, including the right to seek damages
for any breach of this Lease, Landlord shall have the right, at its option, to
terminate this Lease by giving five (5) days written notice to Tenant and this
Lease shall thereupon be deemed terminated at the expiration of such five (5)
day period.
 
(3)           If the notice provided for in (1) or (2) hereof shall have been
given, and the term shall expire as aforesaid then and in any of such events
Landlord may without additional notice, re-enter the Premises either by force or
otherwise, and dispossess Tenant by summary proceedings or otherwise, and the
legal representative of Tenant or other occupant of Premises and remove their
effects and hold the Premises as if this Lease had not been made, and Tenant
hereby waives the service of notice of intention to re-enter or to institute
legal proceedings to that end.  If Tenant shall make default hereunder prior to
the date fixed as the commencement of any renewal or extension of this Lease,
Landlord may cancel and terminate such renewal or extension agreement by written
notice.
 
 
-31-

--------------------------------------------------------------------------------

 
 
26.           Remedies of Landlord and Waiver of Redemption.  In case of any
such default, re-entry, expiration and/or dispossess by summary proceedings or
other wise, (a) the rent shall become due thereupon and be paid up to the time
of such re-entry, dispossess and/ or expiration, (b) Landlord may re-let the
Premises or any part or parts thereof, either in the name of Landlord or
otherwise, for a term or terms, which may at Landlord’s option be less than or
exceed the period which would otherwise have constituted the balance of the term
of this Lease and may grant concessions or free rent or charge a higher rental
than that in this Lease, and/or (c) Tenant or the legal representatives of
Tenant shall also pay Landlord as liquidated damages for the failure of Tenant
to observe and perform said Tenant’s covenants herein contained, any deficiency
between the rent hereby reserved and/or covenanted to be paid and the net
amount, if any, of the rents collected on account of the lease or leases of the
Premises for each month of the period which would otherwise have constituted the
balance of the term of this Lease.  The failure of Landlord to re-let the
Premises or any part or parts thereof shall not release or affect Tenant’s
liability for damages.  In computing such liquidated damages there shall be
added to the said deficiency such expenses as Landlord may incur in connection
with re-letting, such as legal expenses, reasonable attorneys’ fees, brokerage,
advertising and for keeping the Premises in good order or for preparing the same
for re-letting.  Any such liquidated damages shall be paid in monthly
installments by Tenant on the rent day specified in this Lease and any suit
brought to collect the amount of the deficiency for any month shall not
prejudice in any way the rights of Landlord to collect the deficiency for any
subsequent month by a similar proceeding.  Landlord, in putting the Premises in
good order or preparing the same for re-rental may, at Landlord’s option, make
such alterations, repairs, replacements, and/or decorations in the Premises as
Landlord, in Landlord’s reasonable judgment, considers advisable and necessary
for the purpose of re-letting the Premises, and the making of such alterations,
repairs, replacements, and/or decorations shall not operate or be construed to
release Tenant from liability hereunder as aforesaid.  Landlord shall in no
event be liable in any way whatsoever for failure to re-let the Premises, or in
the event that the Premises are re-let, for failure to collect the rent thereof
under such re-letting, and in no event shall Tenant be entitled to receive any
excess, if any, of such net rents collected over the sums payable by Tenant to
Landlord hereunder.  In the event of a breach or threatened breach by Tenant of
any of the covenants or provisions hereof, Landlord shall have the right of
injunction and the right to invoke any remedy allowed at law or in equity as if
re-entry, summary proceedings and other remedies were not herein provided
for.  Mention in this Lease of any particular remedy, shall not preclude
Landlord from any other remedy, in law or in equity.  Tenant hereby expressly
waives any and all rights of redemption granted by or under any present or
future laws in the event of Tenant being evicted or dispossessed for any cause,
or in the event of Landlord obtaining possession of Premises, by reason of the
violation by Tenant of any of the covenants and conditions of this Lease, or
otherwise.
 
27.           Fees and Expenses.  If Tenant shall default in the observance or
performance of any term or covenant on Tenant’s part to be observed or performed
under or by virtue of any of the terms or provisions in any article of this
Lease, after notice if required and upon expiration of any applicable grace
period if any, (except in an emergency), then, unless otherwise provided
elsewhere in this Lease, Landlord may immediately or at any time thereafter and
without notice perform the obligation of Tenant thereunder.  If Landlord, in
connection with the foregoing or in connection with any default by Tenant in the
covenant to pay rent hereunder, makes any reasonable expenditures or incurs any
reasonable obligations for the payment of money, including but not limited to
reasonable attorneys’ fees, in instituting, prosecuting or defending any action
or proceeding, and prevails in any such action or proceeding then Tenant will
reimburse Landlord for such sums so paid or obligations incurred with interest
and costs.  The foregoing expenses incurred by reason of Tenant’s default shall
be deemed to be Additional Charges hereunder and shall be paid by Tenant to
Landlord within ten (10) Business Days of rendition of any bill or statement to
Tenant therefor.  If Tenant’s Lease term shall have expired at the time of
making of such expenditures or incurring of such obligations, such sums shall be
recoverable by Landlord, as damages.
 
 
-32-

--------------------------------------------------------------------------------

 
 
28.           No Representations by Landlord.  Neither Landlord nor Landlord’s
agents have made any representations or promises with respect to the physical
condition of the Building, the land upon which it is erected or the Premises,
the rents, leases, expenses of operation or any other matter or thing affecting
or related to the Premises except as herein expressly set forth and no rights,
easements or licenses are acquired by Tenant by implication or otherwise except
as expressly set forth in the provisions of this Lease.  Tenant has inspected
the Building and the Premises and is thoroughly acquainted with their condition
and agrees to take the same “as is” and acknowledges that the taking of
possession of the Premises by Tenant shall be conclusive evidence that the said
Premises and the Building of which the same form a part were in good and
satisfactory condition at the time such possession was so taken, except as to
latent defects.  All understandings and agreements heretofore made between the
parties hereto are merged in this contract, which alone fully and completely
expresses the agreement between Landlord and Tenant and any executory agreement
hereafter made shall be ineffective to change, modify, discharge or effect an
abandonment of it in whole or in part, unless such executory agreement is in
writing and signed by the party against whom enforcement of the change,
modification, discharge or abandonment is sought.
 
29.           End of Term.  Upon the expiration or other termination of the term
of this Lease, Tenant shall pay all outstanding charges of Fixed Rent and
Additional Charges (including, without limitation, any expected Rent through the
Lease expiration or other termination), quit and surrender to Landlord the
Premises, broom clean, in good order and condition, ordinary wear and damages
which Tenant is not required to repair as provided elsewhere in this Lease
excepted, and Tenant shall remove all its property (including, without
limitation, all wiring installed by Tenant) as are fully set forth in Article
6.  Tenant’s obligation to observe or perform this covenant shall survive the
expiration or other termination of this Lease.  Tenant shall not be permitted to
use any Building services (such as the freight elevator) in connection with its
move-out if outstanding arrearages remain on Tenant’s account unless Tenant pays
for such Building services in advance.  If the last day of the term of this
Lease or any renewal thereof, falls on Sunday, this Lease shall expire at noon
on the preceding Saturday unless it is a legal holiday in which case it shall
expire at noon on the preceding Business Day.
 
30.           Quiet Enjoyment.  Landlord covenants and agrees with Tenant that
upon Tenant paying the rent and Additional Charges and observing and performing
all the terms, covenants and conditions, on Tenant’s part to be observed and
performed, Tenant may peaceably and quietly enjoy the Premises hereby demised,
subject, nevertheless, to the terms and conditions of this Lease and to the
ground leases, underlying leases and mortgages hereinbefore mentioned.
 
 
-33-

--------------------------------------------------------------------------------

 
 
31.           Failure to Give Possession.  If Landlord is unable to give
possession of the Premises on the Commencement Date, because of the holding-over
or retention of possession of any tenant, undertenant or occupants or if the
Premises are located in a Building being constructed, because such Building has
not been sufficiently completed to make the Premises ready for occupancy or
because of the fact that a certificate of occupancy has not been procured or for
any other reason, Landlord shall not be subject to any liability for failure to
give possession on said date and the validity of the Lease shall not be impaired
under such circumstances, nor shall the same be construed in any wise to extend
the term of this Lease, but the rent payable hereunder shall be abated as set
forth in Article 3 (provided Tenant is not responsible for Landlord’s inability
to obtain possession or complete construction) until after Landlord shall have
given Tenant written notice that the Landlord is able to deliver possession in
condition required by this Lease. During such period, Tenant’s occupancy of
space on Floors 2, 3, 4, and 5 shall continue and its required dates for
surrender of such space shall be postponed for the period of Landlord’s
failure.  If permission is given to Tenant to enter into the possession of the
Premises or to occupy premises other than the Premises prior to the date
specified as the Commencement Date, Tenant covenants and agrees that such
possession and/or occupancy shall be deemed to be under all the terms,
covenants, conditions and provisions of this Lease except the obligation to pay
the annual Fixed Rent set forth in the preamble to this Lease.  The provisions
of this article are intended to constitute an “express provision to the
contrary” within the meaning of Section 223-a of the New York Real Property Law.
 
32.           No Waiver.  The failure of either party to seek redress for
violation of, or to insist upon the strict performance of any covenant or
condition of this Lease or of any of the Rules or Regulations, set forth or
hereafter adopted by Landlord, shall not prevent a subsequent act which would
have originally constituted a violation from having all the force and effect of
an original violation.  The receipt by Landlord of rent and/or Additional
Charges with knowledge of the breach of any covenant of this Lease shall not be
deemed a waiver of such breach and no provision of this Lease shall be deemed to
have been waived by Landlord unless such waiver is in writing signed by
Landlord.  No payment by Tenant or receipt by Landlord of a lesser amount than
the monthly rent herein stipulated shall be deemed to be other than on account
of the earliest stipulated rent, nor shall any endorsement or statement of any
check or any letter accompanying any check or payment as rent be deemed an
accord and satisfaction, and Landlord may accept such check or payment without
prejudice to Landlord’s right to recover the balance of such rent or pursue any
other remedy in this Lease provided.  No act or thing done by Landlord or
Landlord’s agent during the term hereby demised shall be deemed an acceptance of
a surrender of said Premises, and no agreement to accept such surrender shall be
valid unless in writing signed by Landlord.  No employee of Landlord or
Landlord’s agent shall have any power to accept the keys of said Premises prior
to the termination of the Lease and the delivery of keys to any such agent or
employee shall not operate as a termination of the Lease or a surrender of the
Premises.
 
33.           Waiver of Trial by Jury.  It is mutually agreed by and between
Landlord and Tenant that the respective parties hereto shall and they hereby do
waive trial by jury in any action proceeding or counterclaim brought by either
of the parties hereto against the other (except for personal injury or property
damage) on any matters whatsoever arising out of or in any way connected with
this Lease, the relationship of Landlord and Tenant, Tenant’s use of or
occupancy of said Premises, and any emergency statutory or any other statutory
remedy.  It is further mutually agreed that in the event Landlord commences any
proceeding or action for possession including a summary proceeding for
possession of the Premises, Tenant will not interpose any counterclaim of
whatever nature or description in any such proceeding including a counterclaim
under Article 4 except for statutory mandatory counterclaims.
 
 
-34-

--------------------------------------------------------------------------------

 
 
34.           Inability to Perform.  The Lease and the obligation of Tenant to
pay rent hereunder and perform all of the other covenants and agreements
hereunder on part of Tenant to be performed shall in no wise be affected,
impaired or excused because Landlord is unable to fulfill any of its obligations
under the Lease or to supply or is delayed in supplying any service expressly or
implied to be supplied or is unable to make, or is delayed in making any repair,
additions, alterations or decorations or is unable to supply or is delayed in
supplying any equipment, fixtures, or other materials if Landlord is prevented
or delayed from so doing by reason of strike or labor troubles including, but
not limited to, government preemption or restrictions or by reason of any rule,
order or regulation of any department or subdivision thereof of any government
agency or by reason of the conditions which have been or are affected, either
directly or indirectly, by war or other emergency.
 
35.           Captions.  The Captions are inserted only as a matter of
convenience and for reference and in no way define, limit or describe the scope
of this Lease nor the intent of any provisions thereof.
 
36.           Definitions.  The term “office”, or “offices”, wherever used in
this Lease, shall not be construed to mean premises used as a store or stores,
for the sale or display, at any time, of goods, wares or merchandise, of any
kind, or as a restaurant, shop, booth, bootblack or other stand, barber shop, or
for other similar purposes or for manufacturing.  The term “Landlord” means a
landlord or lessor, and as used in this Lease means only the Landlord, or the
mortgagee in possession, for the time being of the land and Building (or the
Landlord of a lease of the Building or of the land and Building) of which the
Premises form a part, so that in the event of any sale or sales of said land and
Building or of said lease, or in the event of a lease of said Building, or of
the land and Building, the said Landlord shall be and hereby is entirely freed
and relieved of all covenants and obligations of Landlord hereunder, and it
shall be deemed and construed without further agreement between the parties or
their successors in interests, or between the parties and the purchaser, at any
such sale, or the said lessee of the Building, or of the land and Building, that
the purchaser or the lessee of the Building has assumed and agreed to carry out
any and all covenants and obligations of Landlord, hereunder.  The words
“re-enter” and “re-entry” as used in this Lease are not restricted to their
technical legal meaning.  The term “Business Days” as used in this Lease shall
exclude Saturdays, Sundays and all days as observed by the State or Federal
Government as legal holidays and those designated as holidays by the applicable
building service union employees service contract or by the applicable operating
engineers contract.
 
37.           Adjacent Excavation-Shoring.  If an excavation shall be made upon
land adjacent to the Premises, or shall be authorized to be made, Tenant shall
afford to the person causing or authorized to cause such excavation, license to
enter upon the Premises for the purpose of doing such work as said person shall
deem necessary to preserve the wall or the Building of which Premises form a
part from injury or damage and to support the same by proper foundations without
any claim for damages or indemnity against Landlord, or diminution or abatement
of rent.
 
 
-35-

--------------------------------------------------------------------------------

 
 
38.           Successor and Assigns.  The covenants, conditions and agreements
contained in this Lease shall bind and inure to the benefit of Landlord and
Tenant and their respective heirs, distributees, executors, administrators,
successors, and except as otherwise provided in this Lease, their
assigns.  Tenant shall look only to Landlord’s estate and interest in the land
and Building, for the satisfaction of Tenant’s remedies for the collection of a
judgment (or other judicial process) against Landlord in the event of any
default by Landlord hereunder, and no other property or assets of such Landlord
(or any partner, member, officer or director thereof, disclosed or undisclosed),
shall be subject to levy, execution or other enforcement procedure for the
satisfaction of Tenant’s remedies under or with respect to this Lease, the
relationship of Landlord and Tenant hereunder, or Tenant’s use and occupancy of
the Premises.
 
39.           Late Charge.  In addition to any other remedies Landlord may have
under this Lease, without reducing or adversely affecting any of Landlord’s
rights and remedies hereunder, if (i) any Fixed Rent is not paid within five (5)
days of when due (but without any notice required by Landlord) or (ii) any
Additional Charges payable by Tenant to Landlord hereunder is not paid following
ten (10) Business Day notice and cure period, Tenant shall pay Landlord as
Additional Charges: (i) a one-time five percent (5%) late charge for each dollar
overdue and (ii) fifteen percent (15%) interest, compounded quarterly, for each
dollar overdue until such payment is made in full, in each case in order to
defray Landlord’s administrative and other costs in connection therewith.  Prior
to the Commencement Date, Landlord will provide electronic debit information
sufficient for Tenant to make direct electronic payments and will notify Tenant
of any change in such information at least ten (10) Business Days before any
subsequent payment is due.  Landlord agrees that Tenant shall not be liable for
any late charge in the event the ACH information is not provided on a timely
basis.
 
40.           Holdover.
 
(a)           If Tenant shall hold over after the expiration or sooner
termination of the term of this Lease, and if Landlord shall then not proceed to
remove Tenant from the Premises in the manner permitted by law (or shall not
have given written notice to Tenant that Tenant must vacate the Premises)
irrespective of whether or not Landlord accepts rent from Tenant for a period
beyond the Expiration Date, the parties hereby agree that Tenant’s occupancy of
the Premises after the expiration or sooner termination of the term shall be
under a month-to-month tenancy commencing on the first day after the expiration
or sooner termination of the term, which tenancy shall be upon all of the terms
set forth in this Lease except that Tenant shall pay on the first day of each
month of the holdover period as Fixed Rent, an amount equal to one and one-half
(1 ½) times one-twelfth of the sum of the Fixed Rent and Additional Charges
payable by Tenant during the last year of the term of this Lease for the first
thirty (30) days Tenant holds over and thereafter two (2) times such sum.  It is
stipulated and agreed that Landlord shall not be required to perform any work,
furnish any materials or make any repairs within the Premises during the
holdover period.  It is further stipulated and agreed that if Landlord shall, at
any time after the expiration or sooner termination of the term, proceed to
remove Tenant from the Premises as a holdover, the Fixed Rent for the use and
occupancy of the Premises during any holdover period shall be calculated in the
same manner as set forth above.  In addition to the foregoing, Landlord shall be
entitled to recover from Tenant any losses or damages arising from such
holdover.
 
 
-36-

--------------------------------------------------------------------------------

 
 
(b)           Anything to the contrary notwithstanding, the acceptance of any
rent paid by Tenant pursuant to Article 40(a) above shall not preclude Landlord
from commencing and prosecuting a holdover or summary eviction proceeding, and
the preceding sentence shall be deemed to be an “agreement expressly providing
otherwise” within the meaning of Section 232-c of the Real Property Law of the
State of New York.
 
(c)           If Tenant shall hold-over or remain in possession of any portion
of the Premises beyond the Expiration Date, Tenant shall be subject not only to
summary proceeding and all damages related thereto, but also to any damages
arising out of any lost opportunities (and/or new leases) by Landlord to re-let
the Premises (or any part thereof).  All damages to Landlord by reason of such
holding over by Tenant may be the subject of a separate action and need not be
asserted by Landlord in any summary proceedings against Tenant.
 
41.           Notices.  All notices, consents, demands and other communications
from one party to the other that are given pursuant to the terms of this Lease
shall be in writing and shall be delivered (including delivery by commercial
delivery services), or sent by the United States mail, certified or registered,
postage prepaid, or sent via nationally recognized overnight courier.  Notices
shall be deemed given (i) on the date of delivery, if delivered via commercial
delivery service (unless such date is a weekend or holiday, in which event such
notice shall be deemed given on the next succeeding Business Day), (ii) three
(3) Business Days following deposit in the United States mail, if sent via
certified or registered mail or (iii) on the Business Day next succeeding the
date upon which such notice is given to any nationally recognized overnight
courier.  All notices, consents, demands and other communications shall be
addressed as follows:
 
If to Landlord:
 
132 West 31st Street Building Investors II, LLC
c/o Savanna Real Estate Fund
10 East 53rd Street, 37th Floor
New York, NY 10022
Attention: Todd Korren & Kevin Hoo
Fax No.: (212) 229-1113
 
with a copy, which may be sent by fax or email (receipt acknowledged) to:
 
McDermott Will & Emery LLP
340 Madison Avenue
New York, New York 10173
Attention:  William E. Stempel, Esq.
Fax No.:  (646) 390-0725
Email: wstempel@mwe.com
 
 
-37-

--------------------------------------------------------------------------------

 
If to Tenant:
 
Merisel, Inc.
31 Penn Plaza
New York, New York 10001
Attn: Donald R. Uzzi and Victor L. Cisario
Fax No.: (212) 409-8769
 
with a copy, which may be sent by fax or email (receipt acknowledged) to:
 
Rosner & Napierala LLP
26 Broadway, 2nd Floor
New York, New York 10004
Attn: Natalie A. Napierala, Esq.
Fax No: (212) 785-5203
Email: nnapierala@rmnllp.com
 
42.           Broker.  Tenant represents to Landlord, and Landlord represents to
Tenant, that Newmark Knight Frank, Cushman & Wakefield Inc. and Savanna
Commercial Services, LLC (collectively, “Brokers”) are the only brokers or
agents with whom each such party has had any conversations or negotiations
concerning the Premises or this Lease.  Each party hereto hereby agrees to
indemnify, defend and hold the other party harmless from and against (a) any
claim for a brokerage commission made by any party other than the Brokers and
(b) any expenses incurred by such party in connection with such claim, to the
extent such claim arises out of the misrepresentation by such other
party.  Landlord shall pay any commission due to the Brokers pursuant to
separate written agreements.
 
43.           Miscellaneous Provisions.  (a)  No agreement shall be effective to
change, modify, waive, release, discharge, terminate or effect an abandonment of
this Lease, in whole or in part, unless such agreement is in writing, expressly
refers to this Lease and is signed by the party against whom enforcement of the
change, modification, waiver, release, discharge, termination or effectuation of
the abandonment is sought.
 
(b)           Landlord and any successor in interest to Landlord shall be under
no personal liability with respect to any of the provisions of this Lease, and
if Landlord or any successor in interest to Landlord is in breach or default
with respect to its obligations under this Lease, Tenant shall look solely to
the equity of Landlord or such successor in interest in the Land and Building of
which the Premises form a part for the satisfaction of Tenant’s remedies and in
no event shall Tenant attempt to secure any personal judgment against Landlord
or against any successor in interest to Landlord or against any partner, member,
principals (disclosed or undisclosed), employee or agent of Landlord or any
successor in interest to Landlord by reason of such default by Landlord or any
successor in interest to Landlord.
 
(c)           Each statement sent to Tenant shall be conclusively binding upon
Tenant unless Tenant shall, (i) pay to Landlord when due, the amount set forth
in such statement, without prejudice to Tenant’s right to dispute such
statement, and (ii) within six (6) months after such statement is sent, send a
written notice to Landlord objecting to such statement and specifying the
reasons for Tenant’s claim that such statement is incorrect.  Tenant agrees that
Landlord shall not be required to negotiate with any person employed by Tenant,
in connection with any dispute under this Lease, who is to be compensated in
whole or in part, on a contingency fee basis, but shall only deal with Tenant’s
designated full time employee, consultant or professional whose compensation is
independent of results.  If the parties are unable to resolve any such dispute
within 30 days following the giving of Tenant’s notice of objection either party
may within ten (10) Business Days after the expiration of such 30-day period
refer the issues raised to an independent firm of certified public accountants
selected by Landlord and reasonably acceptable to Tenant, and the decision of
such accountants shall be conclusively binding upon Landlord and Tenant.  In
connection therewith, Tenant and such accountants shall execute and deliver to
Landlord a confidentiality agreement, in form and substance reasonably
satisfactory to Landlord, whereby such parties agree not to disclose to any
third party any of the information obtained in connection with such review, or
the substance of any admissions or stipulations by any party in connection
therewith, or of any resulting reconciliation, compromise or settlement.  The
non-prevailing party shall pay the fees and expenses relating to such
procedure.  Except as provided in this Article, Tenant shall have no right
whatsoever to dispute by any judicial process or otherwise the accuracy of any
statement.  Landlord shall promptly pay to Tenant any amount determined to have
been overpaid by Tenant in connection therewith.
 
 
-38-

--------------------------------------------------------------------------------

 
 
(d)           Notwithstanding anything to the contrary herein, Landlord shall
not be in default of any of its obligations hereunder unless Landlord has failed
to perform such obligation within ten (10) Business Days of receipt of notice
from Tenant of such failure, provided that if the nature of such default is such
that more than ten (10) Business Days is required to cure the same, Landlord
shall not be in default hereunder if Landlord commences such cure within such
ten (10) Business Day period and diligently prosecutes the same to completion.
 
(e)           Notwithstanding any provision of this Lease to the contrary, if
Tenant shall request Landlord’s consent pursuant to any of the provisions of
this Lease and Landlord shall fail or refuse to grant such consent, Tenant shall
not be entitled to any monetary damages, and Tenant shall not make any claim for
monetary damages by way of setoff, counterclaim or defense, based upon any claim
or assertion by Tenant that Landlord has withheld or delayed granting any such
consent, and Tenant’s sole remedy to dispute Landlord’s failure or refusal to
grant its consent shall be an action for specific performance or injunction and
such remedy shall be available only in those cases where Landlord has expressly
agreed in writing not to unreasonably withhold its consent or where as a matter
of law Landlord may not unreasonably withhold its consent.
 
(f)           If any capital improvement is made to the Building or the Land
thereunder during any calendar year during the term in order to comply with
requirements of any federal, state or local law or governmental regulation which
(i) was not in effect (regardless of compliance date) at the Commencement Date
and (ii) which is required to be complied with during the term, whether or not
such law or regulation is valid or mandatory, then Tenant shall pay to Landlord,
within ten (10) Business Days of demand therefor, Tenant’s Percentage of the
reasonable annual amortization (on a capitalized cost basis) as Additional
Charges.
 
(g)           Notwithstanding any provision of this Lease to the contrary, if,
more than two (2) times in any twelve (12) month period during the term of this
Lease, (i) Tenant, or anyone claiming by, through or under Tenant, tenders to
Landlord a check in respect of any amount due and payable under this Lease, and
(ii) such check is returned unpaid for any reason, including, without
limitation, for reason of insufficient funds, then Landlord shall have the right
(but no obligation) to require that all amounts due and payable under this Lease
for the remainder of the term of this Lease be remitted in certified funds.
 
 
-39-

--------------------------------------------------------------------------------

 
 
(h)           Tenant shall indemnify and hold harmless Landlord and Landlord’s
mortgagee and its and their respective partners, directors, officer, agents and
employees from and against any and all claims arising from or in connection with
(i) the conduct or management of the Premises or of any business therein, or any
work or thing whatsoever done, or any condition created (other than by Landlord)
in or about the Premises during the term of this Lease or during the period of
time, if any, prior to the commencement date that Tenant may have been given
access to the Premises; (ii) any act, omission or negligence of Tenant or any of
its subtenants or licensees or its or their partners, directors, officers,
agents, employees or contractors; (iii) any accident, injury or damage whatever
caused as a result of Tenant’s negligence or willful misconduct (unless caused
by Landlord’s gross negligence or willful misconduct) occurring in, at or upon
the Premises; and (iv) any breach or default by Tenant in the full and prompt
payment and performance of Tenant’s obligation under this Lease; together with
all costs, expenses and liabilities incurred in or in connection with each such
claim or action or proceeding brought thereon, including, without limitation,
reasonable attorneys’ fees and expenses.  In case any action or proceeding be
brought against Landlord and/or its mortgagee and/or its or their partners,
directors, officers, agents and/or employees by reason of any such claim,
Tenant, upon notice from Landlord or such mortgage, shall resist and defend such
action or proceeding (by counsel reasonably satisfactory to Landlord or such
mortgagee).  The provisions of this Article 43(h) shall survive the expiration
or earlier termination of this Lease.
 
(i)           Landlord, at any time prior to the Expiration Date, may propose,
subject to Tenant’s agreement, to designate a substitute to the Premises space
(the “Substitution Space”) which is of comparable size, location and suitability
for the use intended by the Tenant to the Premises.  In the event of such
substitution of space, Landlord shall reimburse Tenant for its out-of-pocket
costs incurred, if any, in connection with any design changes which are
necessary by reason of such substitution of space and all costs of the move to
the Substitution Space.  In the event of any substitution of space as
hereinabove provided, at Landlord’s option, either (a) this Lease and each and
all of the terms and covenants and conditions hereof shall remain in full force
and effect and thereupon be deemed applicable to the Substitution Space or (b)
Tenant shall enter into a new lease with Landlord of the Substitute Space,
provided that such new lease shall be on substantially all of the same terms,
covenants and conditions as this Lease.  Tenant and Landlord shall execute and
exchange an appropriate modification of this Lease (or a new lease, as
applicable), evidencing the relocation.
 
(j)           Tenant shall cause the Premises to be free at all times of all
rats, mice, other vermin and insects and shall take whatever reasonable
precautions that Landlord deems necessary to prevent any such vermin or insects
from existing in the Premises or permeating into any other parts of the Building
or outside the Building.  If it is reasonably determined by Landlord that such
services are necessary in the Premises, Tenant shall employ an exterminator who
will utilize the best prevailing method for the prevention of any infestation
by, and extermination of, said animals and insects.  If, in Landlord’s
reasonable judgment, Tenant shall fail to satisfactorily carry out the
provisions of this subparagraph, Landlord may, but shall not be obligated to,
employ an exterminator service, and the reasonable and competitive cost and
expense incurred by Landlord for such exterminator service shall be repaid to
Landlord by Tenant, on demand, and such amounts so repayable shall be considered
Additional Charges hereunder.  Notwithstanding the foregoing, Landlord shall
have the right to designate an exterminator or exterminating company to provide
services to the office portions of the Building, and Tenant shall pay Tenant’s
pro rata share of the reasonable cost and expense of employing such exterminator
or exterminating company in the event Tenant or Tenant’s exterminator or
exterminating company fails to keep the Premises free of vermin and
insects.  Tenant shall promptly pay Landlord, as Additional Charges within ten
(10) Business Days of request therefor.
 
 
-40-

--------------------------------------------------------------------------------

 
 
(k)           Tenant shall pay to Landlord, as Additional Charges with respect
to each calendar year during the term of this Lease, an amount (collectively,
“Tenant’s BID Payment”) equal to Tenant’s Percentage of the BID Charges (as
hereinafter defined) for such calendar year.  At any time after the expiration
of such year, Landlord may furnish to Tenant a statement (which shall include
invoices or other reasonably detailed evidence of the BID Charges for such
calendar year) setting forth the Tenant’s BID Payment for such year, which
Tenant shall pay within thirty (30) days after Tenant’s receipt of such
statement from Landlord.  The BID Charges upon which Tenant’s BID Payment is
based shall be appropriately pro rated for the calendar years in which the
Commencement Date and Expiration Date shall occur.  As used herein, the term
“BID Charges” means all charges imposed upon or against the Land and/or
Building, Landlord or the Landlord of the Land and/or Building with respect to
any business improvement district.
 
(l)           Subject to the provisions of this Lease, Tenant shall have access
to the Building and the Premises, 24 hours a day, 7 days a week.
 
(m)           Subject to the terms of this Lease, Tenant shall be entitled to
install signage on the entrance door to the Premises that identifies Tenant and
suite number, which signage shall be the Building-standard signage.  Any such
signage installed by (or at the direction of) Tenant shall be removed by Tenant
on or prior to the Expiration Date or the earlier termination of this
Lease.  The installation and removal (including, without limitation, the repair
of any damage occasioned thereby) of such signage shall be performed at Tenant’s
sole cost and expense.
 
(n)           Unless such statements are publicly available at www.sec.gov,
Landlord may make reasonable requests, from time to time, Tenant to provide its
most recent certified financial statements, if such financial statements are
certified (or, if not, certified by the chief financial officer of the proposed
assignee or subtenant as being true and correct).
 
(o)           Tenant shall observe and comply with the Rules and Regulations set
forth on Exhibit C, as supplemented or amended from time to time, provided that
in case of any conflict or inconsistency between the provisions of this Lease
and any of the Rules and Regulations as originally promulgated or as
supplemented or amended from time to time, the provisions of this Lease shall
control.  With respect to Rule 6 requiring return of card keys upon lease
termination, Tenant’s employees shall not be required to turn in previously
issued building access card keys prior to the termination of this Lease and no
issuances shall be required except for new employees, loss, etc.  Landlord
reserves the right, from time to time, to adopt additional Rules and Regulations
and to amend the Rules and Regulations then in effect, provided that such
additional or amended Rules and Regulations are reasonable in nature and do not
impose any material cost on Tenant.  Nothing contained in this Lease shall
impose upon Landlord any obligation to enforce the Rules and Regulations or
terms, covenants or conditions in any other lease against any other Building
tenant, and Landlord shall not be liable to Tenant for violation of the Rules
and Regulations by any other tenant, its employees, agents, visitors or
licensees, except that Landlord shall not enforce any Rule or Regulation against
Tenant in a discriminatory fashion.
 
 
-41-

--------------------------------------------------------------------------------

 
 
(p)           Notwithstanding anything to the contrary contained in this Lease,
all requests for services or additional services made by Tenant under this Lease
including, without limitation, all services designated in this Lease for a
specific charge, shall be subject to Landlord’s Building-standard charge, which
shall be payable to Landlord by Tenant within ten (10) Business Days following
demand as Additional Charges.
 
(q)           USA Patriot Act and Anti-Terrorism Laws.
 
(i)           Tenant represents and warrants to, and covenants with, Landlord
that neither Tenant nor any of its respective constituent owners or affiliates
currently are, or shall be at any time during the term hereof, in violation of
any laws relating to terrorism or money laundering (collectively, the
“Anti-Terrorism Laws”), including without limitation Executive Order No. 13224
on Terrorist Financing, effective September 24, 2001 and relating to Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism (the “Executive Order”) and/or the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001 (Public Law 107-56) (the “USA Patriot Act”).
 
(ii)           Tenant covenants with Landlord that neither Tenant nor any of its
respective constituent owners or affiliates is or shall be during the Term
hereof a “Prohibited Person,” which is defined as follows:  (i) a person or
entity that is listed in the Annex to, or is otherwise subject to, the
provisions of the Executive Order; (ii) a person or entity owned or controlled
by, or acting for or on behalf of, any person or entity that is listed in the
Annex to, or is otherwise subject to the provisions of, the Executive Order;
(iii) a person or entity with whom Landlord is prohibited from dealing with or
otherwise engaging in any transaction by any Anti-Terrorism Law, including
without limitation the Executive Order and the USA Patriot Act; (iv) a person or
entity who commits, threatens or conspires to commit or support “terrorism” as
defined in Section 3(d) of the Executive Order; (v) a person or entity that is
named as a “specially designated national and blocked person” on the then-most
current list published by the U.S. Treasury Department Office of Foreign Assets
Control at its official website, http://www.treas.gov/offices/eotffc/
ofac/sdn/t11sdn.pdf, or at any replacement website or other replacement official
publication of such list; and (vi) a person or entity who is affiliated with a
person or entity listed in items (i) through (v) above.
 
(iii)           At any time and from time to time during the Term, Tenant shall
deliver to Landlord, within ten (10) Business Days after receipt of a written
request therefor, a written certification or such other evidence reasonably
acceptable to Landlord evidencing and confirming Tenant’s compliance with this
Article 43(q).
 
 
-42-

--------------------------------------------------------------------------------

 
 
44.           Landlord’s Contribution.  (a)  Landlord shall pay to Tenant an
amount not to exceed One Million Eighty Four Thousand Three Hundred Sixty and
00/100 Dollars ($1,084,360.00) (“Landlord’s Contribution”) to reimburse Tenant
for the cost expended by Tenant to renovate any portion of the Premises
(“Tenant’s Work”) in connection with Tenant’s occupancy following the
Commencement Date.  Reimbursements from the Landlord’s Contribution shall be
made, in accordance with the provisions of this Paragraph 44, for both “hard
costs” (which shall include up to $100,000 of data cabling) and “soft costs”
(including architectural fees, engineering fees, data cabling (above the “hard
cost” allocation) and furniture installation) expended by Tenant in connection
with Tenant’s Work; provided that in no event shall Landlord be required to pay
more than $108,436.00 of Landlord’s Contribution for any such soft costs
incurred in connection with the performance of Tenant’s Work.
 
(b)           Following the occurrence of the Commencement Date, any requisition
made up to and including the tenth (10th) day of any month shall be paid by
Landlord no later than the last day of that month.  Any requisition made
following the tenth (10th) day of any month shall be paid no later than the last
day of the month following the month in which such requisitions are
made.  Landlord shall disburse a portion of the Landlord’s Contribution to
Tenant from time to time, within thirty (30) days after receipt of the items set
forth in Paragraph 44(c) below, provided that both on the date of a request and
on the date of disbursement from the Landlord’s Contribution, Tenant shall not
then be in material or economic default of any of Tenant’s obligations under the
Lease.  Without limiting the foregoing, as an express condition of Landlord’s
obligation to make any disbursements of the Landlord’s Contribution, Tenant
shall at all times during the performance of Tenant’s Work maintain all
licenses, authorizations and approvals (and shall promptly furnish copies
thereof to Landlord) from all governmental authorities having jurisdiction
thereof.  Disbursements from the Landlord’s Contribution shall not be made more
frequently than monthly, and Tenant shall be required to make the final request
for disbursement from the Landlord’s Contribution no later than twelve (12)
months following the Commencement Date.
 
(c)           In the case of hard costs, Landlord’s obligation to make
disbursements from the Landlord’s Contribution shall be subject to Landlord’s
receipt of an AIA standard certificate signed by the executive director or chief
financial officer of Tenant and Tenant’s architect (i) stating that all Tenant’s
Work to be funded by the requested disbursement have been completed in a good
and workmanlike manner and in accordance and in all material respects with the
plans and specifications approved by Landlord and all applicable federal, state
and local laws, rules and regulations, (ii) identifying each person that
supplied materials or labor in connection with the Tenant’s Work to be funded by
the requested disbursement, and (iii) stating that each such person has been
paid in full, such officer’s certificate to be accompanied by lien waivers
(which may be conditioned upon Landlord’s payment of Landlord’s Contribution) or
other evidence of payment satisfactory to Landlord.  Upon satisfaction of each
of the conditions set forth in this Paragraph 44(c), Landlord shall disburse the
requested funds to Tenant.  Notwithstanding anything to the contrary set forth
in this paragraph, if Tenant does not pay any contractor or supplier as required
by this provision, Landlord shall have the right, but not the obligation, to pay
to such contractor or supplier all sums so due from Tenant and Tenant agrees the
same shall be deemed Additional Charges and shall, at Landlord’s election, (x)
be paid by Tenant within ten (10) Business Days after Landlord delivers to
Tenant an invoice therefor or (y) offset by Landlord against Landlord’s
Contribution.  In the case of soft costs, Tenant need submit only reasonably
detailed receipted invoices supporting a particular requisition.  Tenant shall
not be required to furnish a waiver of lien in any case where the costs in
question do not give rise to the imposition of a lien against the Building
(e.g., professional fees and moving costs).  The right to receive Landlord’s
Contribution is for the exclusive benefit of Tenant, and in no event shall such
right be assigned to or be enforceable by or for the benefit of any third party,
including any contractor, subcontractor, materialman, laborer, architect,
engineer, attorney or other person.
 
 
-43-

--------------------------------------------------------------------------------

 
 
(d)           At Tenant’s written request, Landlord shall complete Tenant’s Work
provided that Tenant provides Landlord with a complete set of plans and
specifications and any other information reasonably requested by
Landlord.  Landlord shall not charge a supervisory or administrative fee for
Landlord’s completion of Tenant’s Work; provided, that Tenant shall remain
responsible for customary construction management and/or general contractor fees
that may be payable to Landlord.
 
(e)           In no event shall the aggregate amount paid by Landlord to Tenant
under this Paragraph 44 exceed the amount of the Landlord’s Contribution.  Any
costs to complete Tenant’s Work in excess of the Landlord’s Contribution shall
be the sole responsibility and obligation of Tenant.  Tenant shall have no right
to utilize any unused portions of Landlord’s Contribution to offset any Lease
obligation including, without limitation, Fixed Rent.
 
(f)           Notwithstanding anything provided in this Section 44,
reimbursements from Landlord’s Contribution shall not be made until such time as
Tenant has provided the payment of Fixed Rent as provided in Section 3(c).
 
[NO FURTHER TEXT ON THIS PAGE]
 
 
-44-

--------------------------------------------------------------------------------

 
 
In witness whereof, Landlord and Tenant have executed this Agreement of Lease as
of the day and year first above written.
 

 
LANDLORD
          132 WEST 31ST STREET BUILDING INVESTORS II, LLC, a Delaware limited
liability company          
 
By:
/s/ Christopher Schlank         Name: Christopher Schlank     Title:  Manager  
          TENANT           MERISEL, INC.     a Delaware corporation            
By:  /s/ Victor Cisario        Name: Victor Cisario    
Title:  Chief Financial Officer
          Tenant’s Federal Identification Number:  

 
 
 
 
 
-45-

--------------------------------------------------------------------------------

 
 
 SCHEDULE A
FIXED RENT SCHEDULE


Period
(both dates inclusive)
Fixed Rent
(per annum)
(excluding electricity)
Fixed Rent
(per month)
(excluding electricity)
January 1, 2013 – December 31, 2013
$1,138,578.00
$94,881.50
January 1, 2014 – December 31, 2014
$1,161,349.56
$96,779.13
January 1, 2015 – December 31, 2015
$1,184,576.55
$98,714.71
January 1, 2016 – December 31, 2016
$1,208,268.08
$100,689.01
January 1, 2017 – December 31, 2017
$1,232,433.44
$102,702.79
January 1, 2018 – December 31, 2018
$1,365,518.11
$113,793.18
January 1, 2019 – December 31, 2019
$1,392,828.48
$116,069.04
January 1, 2020 – December 31, 2020
$1,420,685.04
$118,390.42
January 1, 2021 – December 31, 2021
$1,449,098.75
$120,758.23
January 1, 2022 – December 31, 2022
$1,478,080.72
$123,173.39



-46-